            Case 5:18-cv-00212-gwc Document 1 Filed 12/07/18 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF VERMONT                 2fl11 OEC - 7 AH 10: 32

UNITED STATES OF AMERICA,                            )
                Plaintiff,                           )
                                                     )
                         V.                          )       Civil No.
                                                     )
BERNARD FROST,                                       )
                         Defendant.                  )

                              COMPLAINT FOR JUDGMENT ON DEBT

       The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, on behalf of the Social Security Administration, brings this Complaint

and states as follows:

        1. This is a civil action to obtain a judgment to recover an overpayment of SSA benefits

made to the Defendant, Bernard Frost.

       2. This Court has jurisdiction in this matter under 28 U.S.C. § 1345 and venue as conferred

by 28 U.S.C. § 1391.

       3. On information and belief the last known address of the Defendant is follows:

               300 Jackson Cross Road
               Pownal, VT 05261

       4.   Defendant, Bernard Frost, ("Defendant") owes a debt to SSA arising from the

overpayment of SSA benefits.

       5. Defendant applied for Social Security disability benefits under Titles II and XVI of the

Social Security Act on or about July 11, 1990. Exhibit ("Ex.") A. In the application, defendant

agreed to notify SSA if"I GO TO WORK whether as an employee or a self-employed person,"

and acknowledged that going to work "may affect [his] eligibility to disability benefits as

provided in the Social Security Act, as amended." Ex. A, at 4 (emphasis in original).

                                                 1
           Case 5:18-cv-00212-gwc Document 1 Filed 12/07/18 Page 2 of 5




       6. Defendant's application for disability benefits also contained the following language:

"I know that anyone who makes or causes to be made a false statement or representation of

material fact in an application or for use in determining a right to payment under the Social

Security Act commits a crime punishable under Federal law by fine, imprisonment or both. I

affirm that all information I have given in connection with this claim is true." Id.

       7. Based on this application, Defendant became entitled to disability benefits, starting on

or about August 1990.

       8. While Defendant was collecting disability benefits, he received several notices from

SSA showing that work he did affected his benefits, and that he needed to report to SSA any

work he performed. For example,

            • In August 2005: SSA notice advising Defendant of overpayment due to work

                activity. Ex. B.

            • In April 2006: SSA notice informing Defendant his trial work period ended in

                June 1999, but he was still eligible for disability benefits because he was not

                working, or work that he was doing was not substantial. The notice also

                informed Defendant he must "promptly report" if he "returned to work." Ex. C.

            • In May 2006: SSA notice advising Defendant of changes to his disability benefits

                due to wages he earned. Ex. D.

       9. Defendant did not work between October and December 2006, but, in January 2007,

he restarted working. Ex. E, at 5-6. Between January 2007 and October 2010, Defendant

worked continuously, earning at least $955.00 per month. Id.

       10. In February 2007, about two months before his present overpayment started to

accrue, SSA conducted a continuing disability review. Ex. F. As part of this review, defendant

                                                 2
           Case 5:18-cv-00212-gwc Document 1 Filed 12/07/18 Page 3 of 5




conveyed information to SSA about his work activity. Defendant affirmed that he most recently

worked at Selective Staffing Solutions between August and September 2006. Id, at 6. SSA

again informed Defendant that he was required to report any work he did. Id, at 9-10.

        11. Although Defendant had been working since January 2007, and earning $1,384.50

per month, Ex. E, at 5, he did not report this work to SSA during the continuing disability review

conducted in February 2007. Ex. F, at 5-7.

        12. Between April 2007 and October 2010, Defendant continued to collect disability

benefits, while simultaneously working and earning at least $955.00 per month. Ex. E, at 5-6.

This work made him ineligible for disability benefits, and, in addition, he did not timely report

his work to SSA.

        13. On May 1, 2009, SSA conducted another continuing disability review, and sent

Defendant a form, SSA-821, requesting information about his work. Ex. G. Defendant did not

respond to this request.

        14. On September 1, 2009, SSA resent Defendant the form asking him for information

about his work. Id. Defendant responded to this request about two months later, in November

27, 2009. Id

        15. Based on the work activity Defendant reported in November 2009, SSA determined

he was not eligible for disability benefits between April 2007 and October 2010. Ex. H & I.

Defendant accrued an overpayment of disability benefits for this period in the amount of

$34,870.70. Id.

        16. On or about January 2011, Defendant requested that SSA waive his overpayment.

Ex.J.



                                                 3
           Case 5:18-cv-00212-gwc Document 1 Filed 12/07/18 Page 4 of 5



        17. On or about November 2012, SSA issued a waiver determination, where it waived

collection of the overpayment defendant accrued between November 2009 and October 2010,

but not the overpayment accrued between April 2007 and October 2009. Ex. H & I. The basis

for this partial waiver was that Defendant had reported his work to SSA on November 2009, but

benefits were not timely stopped due to SSA's delay. Ex. H, at 2.

        18. Between April 2007 and October 2009, Defendant was overpaid $24,323.90. Ex. H.

Defendant has since repaid part of this overpayment, and currently owes SSA $19,664.40. Ex.

K.

        19. Defendant accrued this overpayment due to work he did, and which he did not report

to SSA before November 2009.

       20. Defendant knew or should have known that his work activity affected his eligibility

to receive disability benefits, yet he worked and received benefits simultaneously, without timely

reporting his work to SSA.

       21. Defendant knew or should have known that he needed to report any of his work to

SSA. Defendant did not report all of his work to SSA.

        22. Instead, Defendant withheld information about his work and earnings from SSA,

while he received monthly disability benefits from SSA.

        23. The disclosure of his work activity to SSA was Defendant's obligation and made him

ineligible for disability benefits he received.

        24. The Defendant filed a petition under Chapter 7 of the Bankruptcy Code on July 12,

2018. The Plaintiff and the Defendant entered into an agreement to except from discharge the

debt owed to the United States in the amount of $19,664.40 and further agreed that judgment in



                                                  4
           Case 5:18-cv-00212-gwc Document 1 Filed 12/07/18 Page 5 of 5




this amount would be entered against the Defendant in a subsequently filed lawsuit. See Exhibits

LandM.

       WHEREFORE, the United States demands judgment in its favor in the amount of

$19,664.40 and for such other relief as the Court deems just and appropriate.

       Dated at Burlington, in the District of Vermont, this •,       r 11 day of December, 2018.
                                                                  Respectfully submitted,

                                                                  UNITED STATES OF AMERICA

                                                                  CHRISTINA E. NOLAN
                                                                  United States Attorney,

                                                     By:
                                                           ,)L (- . \
                                                              ,   ,    ,   /
                                                                           i
                                                                           ,
                                                                               i \, --
                                                                                         /:-.
                                                                                         (,__   '
                                                                                                     -,
                                                                                                    - -
                                                                                                           /.
                                                                                                          '.   I   (   '
                                                                                                                           ·'
                                                                                                                           I,_
                                                                                                                                 I
                                                                                                                                 ;   I
                                                                  MELISSA A.D. RANALDO
                                                                  Assistant U.S. Attorney
                                                                  P.O. Box 570
                                                                  Burlington, VT 05402-0570
                                                                  (802) 951-6725
                                                                  Melissa.Ranaldo@usdoj.gov




                                                 5
                     Case 5:18-cv-00212-gwc Document 1-1 Filed 12/07/18 Page 1 of 4


     DEPARTMENT OF HEALTH ANO HUMAN SERVICES                                                  Form Approved
     SOclal Security Administrafion                                      0 TEL                OMBNo.~                      TOE 120/145



                                                '
                                                                                                                           (Do not write in this s~)

                          APPLICATION FOR DISABILITY INSURANCE BENEFITS                                                        ir        GOVERNMENT
                   I apply for a period of disability and/or au Insurance benefits for which I am eligible
                   under title II and part A of title XVIII of the Social Security Act, as presently
                                                                                                                               ii             1BIT1
                                                                                                                                         ...__--4_..&.__ _

                   amended.
                                                                                                                               tt!

      1.    (a} PRINT your name                             ARST NAME. MIODLE INITIAL, LAST NAME

                                   ---•-                          /2-e..~ w
            (b)   Enter your name at birth if
                  different
                          from item(a) - - -•-
            (c) Check (V) whether you are - - - - - - - - - - - - - - : 1 1•

      2. Enter your Social Security Number - - - - - - - - - - - - - 1•
      3.    (a) Enter your date of birth _ _ _ _ _ _ _ _ _ _ _ _ _ _ _...,._

r\
            (b) Enter name of State or foreign country where your were bom. - - -             •...
            If you have already presented, or if you are     now presenting, a public or religious record of your birth established before you
            were age 5, go on to item 4.

            (c) Was a public record of your birth made before you were age 5?                             ~es               •            No        O Unk_nown
            (d) Was a religious record of your birth made before you were age 5?                          Oves              •            No        O Unknown
      4.    (a) What is your disabling condition? (Briefly describe the injury or illness that prevents, or has prevented, you from working.)


                                  (c}t~             ~l      l _$ - - .         ( s--r-~ s s
            (b) Is your injury or illness related to your work in any way?                    •• •             Yes
                                                                                                                      ~
     5.    (a) When did you Become unable to work because of your <flSabling
               condition?                                                                     --     MONTH, O~Y: YEAR
                                                                                                             ~
                                                                                                                      ./ ~
                                                                                                                   1 ~ C7C
                                                                                                                           •
                                                                                                                                               >



                                                                                              --
           (b) Are you still disabled? (If "Yes,· g:> on to item 6.)                                      t-lv..:,7
               (If "Not answer (c).}                                                                      a.::,-(--                  No
                                                                                                     MONTH, DAY, YEAR
           (c) If you are no longer disabled, enter the date your disability ended. _.....

     6.    (a) Have you (or has someone on your behalf)ever filed an application for Social
               Security benefits, a period of disability under Social Serurity, supplemental
                                                                                                       (~:swer
                                                                                                                           •         No        D Unknown
                                                                                                                               (If "No," or "Unknown•
               security income, or hospital or medical insurance under Medicare? -;}Iii--               (b) and (c).)                go on to item 7.)
           (b) Enter name of person on whose
               Social Security record you filed other
               application.                         •
           (c) Enter Social Security Number of person namoo in (b).
               If unknown, check this block.    •
                                                                                    .

                                                                                             --
                                                                                                       ___ __ ____    /              /
     7.    (a) Were you in the active military or naval service (including Reserve or National
               Guard active duty or active duty tor training) alter September 7, 1939 and
               before 1968?                                                               ;
                                                                                                         •     Yes
                                                                                                      (If "Yes," answer (lf~;oon
                                                                                                         (b) and (C).)   to item 8.)

           (b) Enter dates of service
                                                                                             ---
                                                                                                     FROM: (month, year)    I  TO: (month, year)


           (c) Have you ever been (or will you be) eligible for a monthly benefit from a
               m!lltary or civilian Federal agency? (include Veterans Administration benefits
               ohly if you waived military retirement pay)                              :
                                                                                                         D Yes             •         No

 Form SSA·16•F6 (7-89)        Destroy Prior Editions    Page 1
                                Case 5:18-cv-00212-gwc Document 1-1 Filed 12/07/18 Page 2 of 4




   8.        (a) Have you fil~ (or do your intend
                 benefits? (Include workers· compen
                                                               rite)    for any other public disability
                                                                   tion and Black Lung benefits) ....
                                                                                                                              D Yes·;,                       ~
                                                                                                                             (If "Yes,"                (If "No; go on to

             (bJ The other public disability benefit(s) you have filed (or intend to file) for is
                                                                                                           -               answer (b).)                     item 9.)

                    (Check as many as apply):

                         0     Veterans Administration Benefits                               ~fare
                         ~plemental Security Income                                              er (If "Other," complete a Worke~· Compensation/Public
                                                                                                    Disability Benefit Questionnaire)

   9.       (a) Have you ever engaged in wane that was covered under         social secu-   the
                                                                                                                            0
                                                                                                                                                            ~
                rity system of a country other than the United States? (If "Yes;. BOS,!er                                         Yes
                (b).) (If "No," go on to item 10.)                                   _
            (b) List the country(ies):
                                                            •I
  10.
            (a) Are you entitled to, or do you expect to become entitled to, a pension or
                annuity based on your work after 1956 not covered by Social Security?
                                                                                                                            D  Yes (If "Yes,•
                                                                                                                           answer (b) and (c).)             ~·~·            item 11.)


            (b)    D I became entitled, or expect to become entitled, beginning                                    MONTH                          YEAR



            (c)    0     I became eligible, or expect to become eligible, beginning
                                                                                                                   MONTH                          YEAR


    I agree to notify the Social Security Administration if I become entitled to a penslOll or annuity based on my employment after 1956
   not covered by Social Security, or if such pension of annuity stops.
 11.       (a) Did you have wages or self-employment income covered under Social
               Security in all years from 1978 through last year?                                                          ~                              QNo
                                                                                                                   (If "Yes             o Item 12.) (If "No," answer (b).)

           (b) List the years from 1978 through last year in which you did not have wages
               or self-employment income covered under Social Security.


 12.       Enter below the names and addresses of all the persons, companies, or Government agencies for whom you have worked this
           year and last year. IF NONE, WRITE "NONE" BELOW AND GO ON TO ITEM 14.

                                                                                                               i                                          Work Ended
                                         NAME AND ADDRESS OF EMPLOYER                                          i           Work Began                    (If still working
                                  (If you had more lhan one ·employer, please list them                                                                show "Nol ended")
                                in order beginning wilh your last (most recent) employer)                      I

                                                                                                                    MONTH             VEAR          MONTH                   YEAR

                        ()- /:<, fT                      (:?~s;~                                                                                                   I
                                                                                                               I




                         Lu~                                  ~                                                I




                                      (If you need_ more space, use "Remarks" space on pai;ie 4.)
 13.! May     the Social Security Administration or the State agency reviewing
       : your case ask your employers for information needed to process ~ur
         claim?
                                                                                                       -
                                                                                                                        ~es                                •           No

 14.   1
           THIS ITEM MUST BE COMPLETED, EVEN IF YOU WEAE AN EMPLOYEE.
                   Were you self-employed this year and last year?
           (a)
                   (If "Yes," answer (b).) (If "No," go on to item 15.)                                )Ills               D Yes
                   (b) Check the year or                     In what kind of trade or business                                  Were your net earnings from your
                  years in which you were                        were you self-employed?                                        trade or business $400 or more?
                      self-employed                    (For example, storekeeper, farmer, physician)                                  (Check "Yes" or "No•)

                   This Year

      /D Last Year
       D Year before last
15.        (a) How much were your total earnings last year? (Count both wages and
               self-employment income. If none, write "None.")                                         •
                                                                                  Amount $ _ _ _ _ _ _ __
           (b) How much have you earned so·tar this year? (If none, write
               " N o n e . " ) - - - - - - - - - - - - - - - - - - ~ . . , . Amount$
Form SSA-16-F6 (7-89)              Page 2
                   Case 5:18-cv-00212-gwc Document 1-1 Filed 12/07/18 Page 3 of 4




                                                                                                          _;F

                                            '
          (c) Did you receive any money from an employer(s) on or after the date in item
                                                                                                           0     Yes
              5(a) when you became unable to work because of your disability? (If "Yes.ff
              give amounts and explain in "Remarks" on page 4.)                                •    Amount$ _ _ _ _ _ __
                                                                                                                                      ~o




         {d) Do you expect to receive any additional money from an employer such as sick
             pay, vacation pay, other special pay?
                                                                                            Yes            0
             (If "Yes; please give amounts and explain in "Remarks" on page 4.) ~ Amount $ _ _ _ _ _ __

         PART II-INFORMATION ABOUT THE DISABLED WORKER AND SPOUSE
  16. Have you ever been married?
         (lf "Yes," answer item 17.) (If "No," go on to item 18.)                                          BJ'ves
  17.    (a) Give the following information about your current marriage. If not currently married, show your last marriage below.

                                                                                                   Where (Name ?f ~;ty ~d State)
                                                                                                           I..,) ~~
                                                                                                   Where (Name of City and State)


          Your
         current                                             Spouse·s date of birth (or age)       If spouse deceased, give date of death
         or lasl
        marriage


                        Spouse's Social Security Number (If none or unknown, so indicate)      ___ / __
                                                                                                     vl</ ___ _
         (b) Give the following information about each of your previous marriages. {If none, write "NONE.'')

To whom married f, __J-(..)·LJ-.f.2..__                      When (Month, day, year)               Where (Name of City and State)

                        How marriage ended                   When (Month, day, year)               Where (Name of City and State)



          Yollr         Marriage performed by               Spouse's date of birth (or age)        If spouse deceased, give dale of death
        previous
        marriage        D   Clergyman or public official
                        D Other (Explain in Remarks)
                        Spouse's Social Secllrity Number (If none or unknown, so indicate)     ___ / __ / ___ _
                                (Use a separate statement 'Or information about any other marriages.)
 18 ·   Have you or your spouse worked in the railroad industry for 7 years or
        more?     ------------------------l...,.                                                          D Yes
        PART Ill-INFORMATION ABOUT THE DEPENDENTS OF THE DISABLED WORKER
 19 ·   If your claim for disability benefits is approved, your children (including natural children, adopted children, and stepchlldren) or
        dependent grandchildren (including st!!'Wandchildren) may be eligible for benefits based on your earnings record.

        List below; FULL NAME OF ALL such children who are now or were in the past 12 months UNMARRIED and:.
        • UNDER AGE 18
        • AGE 18 TO 19 AND ATTENDING SECONDARY SCHOOL               •
        • DISABLED OR HANDICAPPED (age 18 or over and disability began before age 22)

        (IF THERE ARE NO SUCH CHILDREN, WRITE "NONE" BELOW AND GO ON TO ITEM 20.)




20.     Do you have a dependent parent who was receiving at least one-half support from
        you when you became unable to work because of your disability? (If ·ves," enter
        name and address in "Remarks" on page 4.)
                                                                                                         0      Yes

Form SSA-16-F6 (7-89)       Page 3
                       Case 5:18-cv-00212-gwc Document 1-1 Filed 12/07/18 Page 4 of 4



                                                                                                         :"!
                        IMPORTANT INFORMATION ABOUT DiSABILITY INSURANCE BENEFITS -
                                      .   PLEASE READ CAREFULLY
        I. SUBMITTING MEDICAL EVIDENCE: I understand that as a daimant for disability benefits, I am responsible for
           providing.medical evidence showing the nature and extent of my disability. I may be asked either to submit the
           evidence myself or to assist the Social Security Administration in obtaining the evidence. If such evidence is not
           sufficient to arrive at a determination, I may be requested by the State Disability Determination Service to have
           an independent examination at the expense of the Social Security Adminisf!'ation.
       II. RELEASE OF INFORMATION: I authorize any physician, hospital, agency or other organization to disclose to
           the Social Security Administration, orto the State Agency that may review my claim or continuing disability, any
           medical record or other information about my disability.                       .
           I also authorize the Soclal Security Administration to release medical information from my records, only as
           necessary to process my claim, as follows:                                               .
             • Copies of medical inforination may be provided to a physician or medical institution prior to my appearance
                 tor an independent medical examination if an examination is necessary.
             • Results of any such independent examination may be provided to my personal physician.                      .
             • Information may be furnished to any contractor for transcription, typing, record copying, or other related
                 clerical or administrative service performed for the State Disability Determination Service.
             • The State Vocational Rehabilitation Agency may review any evidence necessary for determining my
                 eligibility for rehabilitative services.

    THlse:usT            ._ 21. DO YOU UNDERSTAND AND AGREE WITH THE AUTHORIZATIONS GIVEN ABOVE?
    ANSWERED . ,                                    f:¥:rYes       O No         (If "No; explain why in "Remarks.")
 22.     Check if applicable:
         (   ) I am not submitting evidence of the deceased's earnings that are not yet on his/her earnings record. I understand
                that these earnings will be included automatically within 24 months, and any increase In my benefits will be paid with
                full retroactivity.




     Ill. REPORTING RESPONSIBILITIES: I agree to promptly notify Social Security if:
            • My MEDICAL CONDITION IMPROVES so that I would be able to work, even though I have not yet returned
               to work.
            • I GO TO WORK whether as an employee or a self-employed person.
            • I apply for or begin to receive a workers' compensation (including black lung benefits) or another public
              disability benefit, or the amount that I am receiving changes or stops, or I receive a lump-sum settlement.
            • I am imprisoned for conviction of a felony.
          The above events· may affect my eligibility to disability benefits as provided In the Social Security Act, as amendoo.
   I know that anyone Who makes or causes to be made a false statement or representation of material fact in an
   application or for use in determining a right to payment under the Social Security Act commits a crime punishable
   under Federal law by fine, imprisonment or both. I affirm that an information I have given In this document is true.
                          SIGNATURE OF APPLICANT                                     Date (Month, day, year)
Signature (First name, middle initial, last name) {Write in Ink)


SIGN
HERE
         •    ~
                                                  ~
                                                                                            Telephone Number(s) al which you may be contacted
                                                                                            during the day. (Include the area code)


                                                  Direct Deposit Payment Address (Financial Institution)
FOR
OFFICJAL
                      Routing Transit Number          C/S     Depositor Account Number                         0   No Account
USE ONLY                                                                                                       O   Direct Deposit Refused
                 ..                                                                  •
Applicant's Marling Address (Number and street, Apt. No., P.O. Box, or Rural Route) (Enter Residence Address'in ~Remarks,· if different.)


City and State                                                            ZIP Code          County (if 811y) in which you now live


Witnesses are required ONLY if this application has been signed by mark (X) above. If signed by mark (X), two witnesses to the signing
who know the applicant must sign below, giving their full addresses. Also, print the applicant's name in Signature block.
1. Signature of Wrtness                                           2. Signature of Witness


Address (Number and street, City, State and ZIP Code)                   Address (Number and street, City, State and ZIP Code)

Form SSA-16-F6 (7-89)        Page 4
     Case 5:18-cv-00212-gwc Document 1-2 Filed 12/07/18 Page 1 of 6


                                                                       $   GOVERNMENT

Social Security Administration                                         ! exgsrr
Supplemental Security Income                                           I
Notice of Overpayment
                                                SOCIAL SECURITY
                                                3131 SHERIDAN DRIVE
                                                NORTHTOWN BUSINESS CTR
                                                AMHERST, NY 14226
                                                Claim Number:
                                                August 6, 2005
                                                MIK
BERNARD FROST



Dear BERNARD FROST

We are writing to let you know that we have paid you $724.00 toomuch
Supplemental Security Income (SSI) money. The overpayment happened 11/04-7/05.

   SSI did not know that you had been working. Your work effects the amount of
   SSI you can receive. YourSSI payments were recalculated using your wages
   and it was determined that you were paid too much in SSI money during that
   time.

This new overpayment is in addition to the old overpayment of$31.01 already on
your record

Later in this letter, we'll give you a detailed explanation of your overpayment.

You must pay us back unless we decide you shouldn't have to pay us back or we are
wrong about the overpayment. If you think you shouldn't have to pay us back or
disagree with the decision about the overpayment, you can:

Ask for a waiver,

Ask for an appeal, or

Do both.

This letter will tell you more about these things you can do.

lfWeDon'tHear From You In The Next 30 Days

We plan to continue to collectthis overpayment from yourSSI checks.




                                   See Next Page
     Case 5:18-cv-00212-gwc Document 1-2 Filed 12/07/18 Page 2 of 6




                                                                     Page 2 of 4

If you ask for waiver or appeal in the next 30 days, we won't change your check
until we decide the case

If You Think You Shouldn't Have To Pay Us Back

You may not have to pay us back. Sometimes we can waive the collectionof an
overpayment, which means you won't have to pay us back. For us to waive the
collectionofyour overpayment, two things have to be true.

It wasn't your fault that you gottoomuch SSI money.




Paying us back would mean you can't pay your bills for food, clothin~ housing,
medical care, or other necessary expenses, or it would be unfair for some other
reason.


If you think these are true about you, contact any Social Security office You can ask
for a waiver at any time by completingthe waiver form and returning it tous. The
form is called Request for Waiver of Recovery or Change in Repayment Rate, Form
SSA-632. We will be happy to help you fill out the form. If you ask for waiver in the
next 30 days, we will not withhold your payments until we decide ifwe can waive
collection If you ask for waiver after that time, we will stop collectingthe
overpayment while we decide ifwe can waive collection

IfYou Disagree With The Decision

If you disagree with the decision, you have the right to appeal. We will review your
case and look at any new facts you have.

You have 60 days to ask for an appeal.

The 60 days start the day after you get this letter. We assume you got this letter 5
days after the date on it unless you show us that you did not get it within the 5-day
period

Youmust have a good reason for waiting more than 60 days to ask for an appeal.

To appeal, you must fill out a form called "Request for Reconsideration" The form
number is SSA-561 . To get this form, contact one of our offices. We can help you fill
out the form.
     Case 5:18-cv-00212-gwc Document 1-2 Filed 12/07/18 Page 3 of 6




                                                                    Page 3 of 4

How To Appeal

There are three ways to appeal. You can pick the one you want. If you meet with us
in person, it may help us decide your case .

Case Review . You have a right to review the facts in your file. You can give us more
facts to add to your file. Then we will decide your case again. You won't meet with
the person who decides your case.

Informal Conference . You'll meet with the person who decides your case. You can
tell that person why you think you're right. You can give us more facts to help prove
you're right. You can bring other people to help explain your case.

Formal Conference . This is a meeting like an informal conference The difference is
we can make people come to help prove you're right. We can make them bring
important papers about your case, even if they don't want to help you. You can
question these people at your meeting

If You Want Help With Your Appeal

You can have a friend, lawyer, or someone else help you. There are groups that can
help you find a lawyer or give you free legal services if you qualify. There are also
lawyers who do not charge unless you win your appeal. Your Social Security office
has a list of groups that can help you with your appeal.

If you get someone to help you, you should let us know. If you hire someone, we
must approve the fee before he or she can collect it.

How To Pay Us Back

There are two ways you can pay us back.

As we said earlier, we plan to hold back money from your SSI check We'll continue
to hold back $60.20 each month until the overpayment is paid back. This is not
more than 10 percent of your total income. Ten percent is the most we can hold back
without your consent. Contact us if you want a different amount held back.



Another way to pay us back is to send us a check or money order for the full amount
ofyour overpayment of$724 .00. Paying us this way is voluntary. Make the check or
money order out to the Social Security Administration Be sure to put your Social
Security number on it. Please use the enclosed envelope to mail the check or money
order to us. Also, be sure to enclose the payment stub with your check or money
order
     Case 5:18-cv-00212-gwc Document 1-2 Filed 12/07/18 Page 4 of 6



                                                                       Page4 of4


If You Receive Social Security Payments

The law allows us to collectthe Supplemental Security Income money owed us from
Social Security benefits. We can do this when the overpaid person is no longer
receiving SSI payments but is receiving Social Security benefits. Before we reduce
the Social Security benefit, we will send a notice telling you:

     How much the reduction will be; and

     When the reduction will begin; and

     When you will begin to receive your full regular monthly payment.

If You Have Any Questions

For general information about SSI, visit our website at www.socialsecurity.gov on
the Internet. There you will also find the law and regulations about SSI eligibility
and SSI payment amounts.

For general questions about SSI or specific questions about your case, you may call
us toll-free at 1-800-772-1213 or call your local Social Security office at 716-833-
2013 erl 3042 . If you call or visit our offic~ please bring this letter with you and ask
for Mrs. Kelly.




                                A~P-             P~{Jt-
                                Anthony J. Palma Jr.
                                Field Office Manager
Enclosure(s):
A Detailed Explanation of Overpayment
Payment Stub
Refund Envelope
     Case 5:18-cv-00212-gwc Document 1-2 Filed 12/07/18 Page 5 of 6




                      A Detailed Explanation Of The Overpayment

Overpayment Summary

We overpaid you $ 724 .00. The followingtable shows how your payment changed
each month. The first column lists the month(s) we paid you incorrectly. The next
column shows the amount we paid you for each month. The last column, Correct
Amount for Each Month shows the amount we should have paid you for each
month.

            Month                  Incorrect Amount          Correct Amount
                                         Paid                     Due
November 2004                                 $139.00                   $0.00
December 2004                                 $139.00                  $81.50
January 2005                                  $141.00                      $83.50
February 2005                                 $141.00                      $83.50
May2005                                       $141.00                       $0.00
June2005                                      $141.00                       $0.00
July2005                                      $141.00                      $10.50


The SSI we paid you included some payments we made for your State.

Why You Were Overpaid

For the month(s) listed below, the income on our records was wrong. Because we
didn't know about all the income, we paid you too much SSL

11 /04 through 7/05
     Case 5:18-cv-00212-gwc Document 1-2 Filed 12/07/18 Page 6 of 6




PAYMENTSTUB

To help us credit your record, please fill out this form and return it with your
payment in the enclosed envelope.


NAME: BERNARD W FROST

ACCOUNT NUMBER:

AMOUNT DUE: $724.00

ENTER AMOUNT ENCLOSED $_ _ _ _ __
      Case 5:18-cv-00212-gwc Document 1-3 Filed 12/07/18 Page 1 of 5



 Social Security Administration
 Disability Information
                                     Social Security Administration
                                     571 EAST MAIN STREET
                                     BATAVIA NY 14020

                                     Date: April 28, 2006
                                     Claim Number:
BERNARD FROST DI




We recently reviewed the evidence in your Social Security disability claim and
found that your disability is continuing. Here is some important information
about your claim. We have also enclosed information about working that
explains some of the terms we use.
You have completed your trial work period. Although you are now working (or
have worked and stopped), we find that the work you have been doing does not
show that you can do substantial work.
We counted the following as trial work month(s):
October 1998
November 1998
December 1998
January 1999
February 1999
March 1999
April 1999
May 1999
June 1999

Your claim will be reviewed from time to time to see if you are still eligible
for benefits based on disability. When your claim is reviewed, you will be
contacted if there is any question as to whether your eligibility continues.
If you are receivin& Supplemental Security Income payments, any decision
about that claim will be sent in a separate notice.




                                 See Next Page
          Case 5:18-cv-00212-gwc Document 1-3 Filed 12/07/18 Page 2 of 5




                                                                      Page 2 of 5



Promptly Report Events Which May Affect Your Benefits
 You must promptly report any changes which may affect your benefits.
 Failure to do so could mean you may have to repay any benefits not due. Let
 us know if:
      •    You returned to work since your last report or you return to work in
           the future (no matter how little you earn); or
      •    You previously reported your work, but the duties or pay have
           changed. (Remember to keep records of your work and earnings such as
           pay statements from your employer.); or
      •    Your doctor says your condition has improved (even if you do not have
           a job now); or
   •       You apply for workers' compensation or another public disability
           benefit, start receiving those monthly checks (or lump sum), or have a
           change in the amount; or
   •      You start paying for work expenses related to your disability (for
          example, you may require special transportation) or the amount paid for
          such expenses changes or you no longer pay for such expenses.
          (Remember to keep proof of payment for any work expenses.)'

 We will use this information to decide if your health problems sti11 meet our
 rules or if we must change your payment amount.

If You Disagree With This Decision
If you think we are wrong, you have the right to appeal. We will review your
case and consider any new facts you have. A person who did not make the
first decision will decide your case.
   •      You have 60 days to ask for an appeal.
   •      The 60 days start the day after you receive this letter. We assume you
          got this letter 5 days after· the date on it unless you show us you did
          not get it within the 5-day period.
  •       You must have a good reason if you wait more than 60 days to ask for
          a hearing.
  •       You have to ask for an appeal in writing. We will ask; you to sign a
          form SSA-561-U2, ca1led "Request for Reconsideration." Contact one of
          our offices if you want help.
Please read the enclosed pamphlet, "Your Right to Question the Decision
Made on Your Social Security Claim'\ It contains more information about
the appeal.
      Case 5:18-cv-00212-gwc Document 1-3 Filed 12/07/18 Page 3 of 5




                                                                    Page 3 of 5



If You Want Help With Your Appeal
 You can have a friend, representative or someone else help you. There are
 groups that can help you find a representative or give you free legal services
 if you qualify. There are also representatives who do not charge unless you
 win your appeal. Your local Social Security office has a list of groups that
 can help you with your appeal.
 If you get someone to help you, you should let us know. If you hire someone,
 we must approve the fee before he or she can collect it.

Suspect Social Security Fraud?
 Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline
 at 1-BQ0..269-0271 (TTY 1-866-501-2101).

If Yon Have Questions
 We invite you to visit our web site at www.socialsecurity.gov on the Internet
 to find general information about Social Security. If you have specific
 questions, you may call us toll-free at 1-800-772-1213. We can answer most
 questions over the phone. If you are deaf or hard of hearing, you may can
 our TTY number, 1-800-325-0778. If you do call or visit an office, please have
 this letter with you. It will help us answer your questions. Also, if you plan
 to visit an office, you may call ahead to make an appointment. This will help
 us serve you more quickly when you arrive at the office.




Do you want to work but worry about losing your payments or Medicare before
you can support yourself? If so, the following information highlights how going
back to work may be easier.
Explanation Of The Trial Wo:rk Period
 In most cases, you can work and earn any amount of money for up to 9
 months. (The months do not have to be in a row.) During this time, called a
 trial work period, you can stil1 get your disability payments. The following
 information shows how we count the 9 months of the trial work period
If you are an employee, we only count months you:
   • earn over $620.00 a month beginning in January 2006
        Case 5:18-cv-00212-gwc Document 1-3 Filed 12/07/18 Page 4 of 5



                                                                               Page 4 of 5



    •    earn   over   $590.00   a   month   beginning   in   January   2005
    •    earn   over   $580.00   a   month   beginning   in   January   2004
    •    earn   over   $570.00   a   month   beginning   in   January   2003
    •    earn   over   $560.00   a   month   beginning   in   January   2002
    •    earn   over   $530.00   a   month   beginning   in   January   2001
  If you are self-employed, we only count months you:
     • earn over $620.00 or work more than 80 hours                a month beginning in
        January 2006.
     • earn over $590.00 or work more than 80 hours                a month beginning in
        January 2005.
     • earn over $580.00 or work more than 80 hours                a month beginning in
        January 2004.
     • earn over $570.00 or work more than 80 hours                a month beginning in
        January 2003.
     • earn over $560.00 or work more than 80 hours                a month beginning in
        January 2002.
     • earn over $530.00 or work more than 80 hours                a month beginning in
        January 2001.
 Beginning in January 1992, the trial work period is not over until 9 trial
 work months are completed in a period of 60 months in a row.
 Before 1992, you could only have a trial work period the first time you
 qualified for disability payments. If you qualified for disability payments a
 second time, usually you could not have a trial work period. Effective
 January 1992, you can now have a trial work period each time you qualify for
 disability payments.

After Your Trial Work Period
 After we count your 9 trial work months, your right to monthly payments will
 still continue if you are disabled and your average earnings are not over:
    • $860.00 a month beginning in January 2006.
    • $830.00 a month beginning in January 2005.
    • $810.00 a month beginning in January 2004.
    • $800.00 a month beginning in January 2003.
    • $780.00 a month beginning in January 2002.
    • $740.00 a month beginning in January 2001.

 If your average earnings are more than these amounts, we call your work
 "substantial 1' and we will stop your monthly payments. (The monthly amounts
 are higher for Social Security disability benefits due to blindness.)
Extended Period of Eligibility
 If_we must stop your monthly payments after 9 months of trial work, we may
shll be able to help you. .B'or 36 months after your trial work period ends, we
can pay you for any month that you are disabled and your work is not
substantial. To get these benefits, you do not have to apply again. Just let
us know how much you are earning.
     Case 5:18-cv-00212-gwc Document 1-3 Filed 12/07/18 Page 5 of 5




                                                                Page 5 of 5


Continuation of Medicare

You can keep your Medicare for at least 93 months after your trial work
period ends. Your hospital insurance will be free, but you will still pay for
your medical insurance. Beginning in July 1990, you can keep your Medicare
after your free hospital insurance coverage ends. But, you must pay a
premium for both parts.
                    Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 1 of 8




Social Security Administration
Supplemental Security Income
Notice of Change in Payment
                                                                                           Date: May 1,
                                                                                           Claim Number:
                                                                                                        2006

B98



BERNARD W FROST III

I,,, II, I.. I, ,I, I.. I, 1,1,1,, I.. I, I, I, .. ,II, I, ,II I.. ,,I, ,11, ,I ,I


                                                                                            Type of Payment:
                                                                                                                              --
                                                                                                                              !!!!!!!!



                                                                                                                              --
                                                                                              Individual-Disabled             !!!!!!!
                                                                                                                              !!!!!!!
                                                                                                                              iiiiiiiiii




                                                                                                                              -
We are writing to tell you about                                              changes in your Supplemental Security
Income payments. The following                                                chart shows the SSI money due you for the       iiiiiiiiiii
months we changed. As you can                                                 see from the chart, we are only changing your
payments for months in the past.                                               The rest of this letter will tell you more     !!!!!!!!
about this change.
                                                                                                                              =
We explain how we figured the monthly payment amounts shown below on the
last pages of this letter. The explanation shows how your income, other than
any SSI payments, affects your SSI payment. It also shows how we decided
how much of your income affects your payment amount. We include
explanations only for months where payment amounts change.
Your Payments Will Be Changed As Follows:
                                                                                                   Amount
                    From                                                         Through         Due Each Month
April 1, 2005                                               April 30, 2005                           $0.00
July 1, 2005                                                September 30, 2005                       $0.00
Why Your Payments Changed
  Because of your income, you were not eligible to receive Supplemental
  Security Income payments for April 2005 through May 2005 and for July 2005
  through September 2005.
Information About Your Payments
  This action does not change your current payment amount.



                                                                             See Next Page
SSA-L8100
              Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 2 of 8




                                                                        Page 2 of 8
05/01/2006


Your Payment Is Based On These Facts
 You had monthly income which must be considered in figuring your eligibility
 as follows:
    •       Your Social Security benefits-- before deductions for Medicare premiums,
            if any-- of $481.00 for March 2005 through May 2005 and $481.00 for
            July 2005 through September 2005.
     •      Your wages of $65.00 or less for March 2005, $792.85 for April 2005,
            $846.79 for May 2005, $1,258.00 for July 2005, $864.96 for August 2005
            and $952.50 for September 2005.
You Can Review The Information in Your Case
 The decisions in this letter are based on the law. You have a right to review
 and get copies of the information in our records that we used to make the
 decisions explained in this letter. You also have a right to review and copy
 the laws, regulations and policy statements used in deciding your case. To do
 so, please contact us. Our telephone number and address are shown under the
 heading "If You Have Any Questions."
Things To Remember
    •       We may be in touch with you later about any payments we previously
            made.
    •       This decision refers only to your claim for Supplemental Security
            Income payments.
    •       This determination replaces all previous determinations for the above
            periods.
If You Disagree With The Decision
 If you disagree with the decision, you have the right to appeal. A person who
 hasn't seen your case will look at it. That person will be an Administrative
 Law Judge. In the rest of our letter we'll call this person an ALJ. The ALJ
 will correct mistakes and look at any new facts you have before deciding your
 case. We call this a hearing.
    •       You have 60 days to ask for a hearing.
    •       The 60 days start the day after you get this letter. We assume you got
            this letter 5 days after the date on it unless you show us that you did
            not get it within the 5-day period.
    •       You'll have to have a good reason for waiting more than 60 days to ask
            for a hearing.

SSA-L8100
                              Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 3 of 8




                                                                                         Page 3 of 8


--
iiiiiiiii




 --                   •      You have to ask for a hearing in writing. We'll ask you to sign an
                             SSA form HA-501, called "Request for Hearing." Contact one of our
                             offices if you want help.

 --
;;;;;;;



-
iiiiiiiii




 -
                 How A Hearing Works
                   A hearing works like this.




---
                      •      The ALJ will tell you the time and place for the hearing.
iiiiiiiii

 -
iiiiiiiiii
                      •      The ALJ will explain the law in your case. The ALJ will state the
                             known facts and tell you what has to be decided.



---
!!!!!\!!
iiiiiiiiii
             .
                      •

                      •
                             You can tell the ALJ why you think we're wrong. You can give the
                             ALJ more facts. And you can bring people to say why you're right.
                             The ALJ can make people come to your hearing and bring important
                             papers. You can question these people at your hearing.

-
iiiiiiiiii
!!!!!!!!!

iiiiiiiii
!!!!!!!!!
                      •      We'll ask if you want to go to the hearing in person. If you say you
                             want to go, you should attend if at all possible. If you change your
                             mind or if you can't get to the hearing, you should tell us. You should
                             know that your being there may help the ALJ decide your case.
                 If You Want Help With Your Hearing
                  You may want help from a friend, lawyer or someone else. There are groups
                  that can find you~ lawyer. Some can give you~ free lawyer. We can give
                  you the names of these groups.
                 If You Have Any Questions
                  For general information about SSI, visit our website at www.socialsecurity.gov
                  on the Internet. There, you will also find the law and regulations about SSI
                  eligibility and SSI payment amounts.
                  For general questions about SSI or specific questions about your case, you
                  may call us toll-free at 1-800-772-1213, or call your local Social Security office
                  at 716-685-3345. Our lines are busiest early in the week and early in the
                  month, so if your business can wait, it's best to call at other times. We can
                  answer most questions over the phone. You can also write or visit any Social
                  Security office. The office that serves your area is located at:
                                                    SOCIAL SECURITY
                                                    SUITE 13 D
                                                    2875 UNION ROAD
                                                    CHEEKTOWAGA NY 14227



                 SSA-L8100
            Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 4 of 8




                                                                     Page 4 of 8
05/01/2006



 If you do call or visit an office, please have this letter with you. It will help
 us answer your questions. Also, if you plan to visit an office, you may call
 ahead to make an appointment. This will help us serve you more quickly
 when you arrive at the office.


                                           U4-~
                                           Linda S. McMahon
                                           Deputy Commissioner
                                            for Operations




SSA-L8100
             Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 5 of 8




                                                                                  Page 5 of 8
05/01/2006



HOW WE FIGURED YOUR PAYMENT FOR April 2005                                                       --=
                                                                                                !!!!!!!




                                 Your Payment Amount                                            --
                                                                                                iiiiiiiii



The most Federal SSI money the law allows us to pay                    $579.00
Minus (-) "Total income we count" (see below)                          -824.92
Federal SSI money (no Federal payment due because of too
 much income)                                                          $ 0.00
The most State SSI money the law allows us to pay                      $ 23.00
Minus (-) remainder of income from State SSI money
 ( $824.92 minus (-) $579.00 = $245.92 )
State SSI money (no State payment due because of too
                                                                       -245.92
                                                                                                --
 much income)

Total SSI Payment for April 2005
                                                                       $

                                                                       $
                                                                           0.00

                                                                           0.00                 -==
                                                                                                ! !!!!!!
                                                                                                ~




                           Your Income Other Than Your SSI
                                                                                                --=
                                                                                                iiiiiiiii
                                                                                                ! !!!!!!


Income you receive in April 2005 affects your payment for April 2005

Social Security benefits                                               $481. 00
By law we don't count $20.00 of above income                           - 20.00
Subtotal of above income we count                                      $461. 00      $461. 00

Wages                                                                  $792.85
By law we don't count $65.00 of wages                                  - 65.00
By law we don't count 1/2 of this amount                               $727. 85
1/2 of $727.85 = $363.93 *                                             -363.93*
Subtotal of wages we count                                             $363.92       +363.92

Total income we count                                                                $824.92

*   beside a number means we have rounded the number




SSA-I.8100
            Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 6 of 8




..                                                                             Page 6 of 8



HOW WE FIGURED YOUR PAYMENT FOR July 2005


                                 Your Payment Amount
The most Federal SSI money the law allows us to pay              $ 579.00
Minus (-) "Total income we count" (see below)                    -1,057.50
Federal SSI money (no Federal payment due because of too
 much income)                                                    $     0.00
The most State SSI money the law allows us to pay                $    23.00
Minus (-) remainder of income from State SSI money
 ( $1,057.50 minus (-) $579.00 = $478.50 )                           478.50
State SSI money (no State payment due because of too
 much income)                                                    $     0.00

Total SSI Payment for July 2005                                  $     0.00



                           Your Income Other Than Your SSI
Income you receive in July 2005 affects your payment for July 2005

Social Security benefits                                         $   481. 00
By law we don't count $20.00 of above income                          20.00
Subtotal of above income we count                                $   461.00     $   461.00

Wages                                                            $1,258.00
By law we don't count $65.00 of wages                                65.00
By law we don't count 1/2 of this amount                         $1,193.00
1/2 of $1,193.00 = $596.50                                          596.50
Subtotal of wages we count                                       $ 596.50       +   596.50

Total income we count                                                           $1,057.50




SSA-L8100
                          Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 7 of 8




                                                                                              Page 7 of 8
              05/01/2006




--            HOW WE FIGURED YOUR PAYMENT FOR August 2005


-                                              Your Payment Amount
              The most Federal SSI money the law allows us to pay                $579.00

-             Minus (-) "Total income we count" (see below)
              Federal SSI money (no Federal payment due because of too
                                                                                 -860.98


--
iiiiiiiii
               much income)                                                      $ 0.00
iiiiiiii
              The most State SSI money the law allows us to pay                  $ 23.00
              Minus (-) remainder of income from State SSI money
               ( $860.98 minus (-) $579.00 = $281.98 )                           -281.98
              State SSI money (no State payment due because of too
               much income)                                                      $     0.00

              Total SSI Payment for August 2005                                  $     0.00

-
iiiiiiiiiii
!!!!!!
                                         Your Income Other Than Your SSI
iiiiiiiii
!!!!!!
              Income you receive in August 2005 affects your payment for August 2005

              Social Security benefits                                           $481. 00
              By law we don't count $20.00 of above income                       - 20.00
              Subtotal of above income we count                                  $461.00         $461. 00

              Wages                                                              $864.96
              By law we don't count $65.00 of wages                              - 65.00
              By law we don't count 1/2 of this amount                           $799. 96
              1/2 of $799.96 = $399.98                                           -399.98
              Subtotal of wages we count                                         $399.98         +399.98

              Total income we count                                                              $860.98




              SSA-L8100
            Case 5:18-cv-00212-gwc Document 1-4 Filed 12/07/18 Page 8 of 8




-
05/01/2006
                                                                               Page 8 of 8



HOW WE FIGURED YOUR PAYMENT FOR September 2005


                                 Your Payment Amount
The most Federal SSI money the law allows us to pay               $579.00
Minus (-) "Total income we count" (see below)                     -904.75
Federal SSI money (no Federal payment due because of too
 much income)                                                     $ 0.00
The most State SSI money the law allows us to pay                 $ 23.00
Minus (-) remainder of income from State SSI money
 ( $904.75 minus (-) $579.00 = $325.75)                           -325.75
State SSI money (no State payment due because of too
 much income)                                                     $    0.00

Total SSI Payment for September 2005                              $    0.00



                           Your Income Other Than Your SSI
Income you receive in September 2005 affects your payment for September 2005

Social Security benefits                                          $481.00
By law we don't count $20.00 of above income                      - 20.00
Subtotal of above income we count                                 $461.00         $461.00

Wages                                                             $952.50
By law we don't count $65.00 of wages                             - 65.00
By law we don't count 1/2 of this amount                          $887.50
1/2 of $887.50 = $443.75                                          -443.75
Subtotal of wages we count                                        $443.75         +443.75

Total income we count                                                             $904.75




SSA-L8100
         Case 5:18-cv-00212-gwc Document 1-5 Filed 12/07/18 Page 1 of 6


Date: ;\'ovcmber 01, 2010

CLAl'.\-IANT: BER!\ARD WILLIAM FROST
SSi\:
BIC: A
                                                                             ~,...·
                                                                             1:1 GOVEIJNJENT
                                                                             l · EXHIBIT'..
                                                                             ~



                                                                             ~
                                                                                   E . ....
                                                                                        ·~     ·.·.•.




Montb TWP/EPE Total CoPDtable SE Default Decisioa
       or EXR Earnings Eaminp Hours SGA   SGA Remark
                                                     o:~~de   SGA Override
                                                                 Reason
                                                                             Declsion
                                                                              EYetit PMT?
                                                                                 Code
                      0.00   0.00   0    N   N                                          NIA
02190
                             0.00   0    N   -:-,;                                      NIA
03/90                 0.00
                                    0    N   N                                          NIA
04/90                 0.00   0.00
                             0.00   0    N   N                                          NIA
05/90                 0.00
06190                 0.00   0.00   0    N   N                                          NIA
                             0.00   0    N   N                                          NIA
07i90                 0.00
                                         N   N                                          Yes
08/90      TO         0.00   0.00   0
09!90      TO         0.00   0.00   0    N   N                                          Yes
                                         N   N                                          Yes
10/90      TO         0.00   0.00   0
           TO         0.00   0.00   0    N   N                                          Yes
ll!90
                                         N   N                                          Yes
12/90      TO         0.00   0.00   0
                                         N   N                                          Yes
01/91      TO         0.00   0.00   0
           TO         0.00   0.00   0    N   N                                          Yes
02/91
                                         N   N                                          Yes
03191      TO         0.00   0.00   0
           TO         0.00   0.00   0    N   N                                          Yes
04i91
                                         N   N                                          Yes
05i9I      TO         0.00   0.00   0
                                         N   N                                          Yes
06/91      TO         0.00   0.00   0
07/91      TO         0.00   0.00   0    N   .
                                             N                                          Yes
           TO         0.00   0.00   0    N   N                                          Yes
08/9]
           TO         0.00   0.00   0    N   N                                          Yes
09/91
I0/91      TO         0.00   0.00   0    N   N                                          Yes
                      0.00   0.00   0    N   N                                          Yes
11/91      TO
           TO         0.00   0.00   0    N   N                                          Yes
12/91
                                             N                                           Yes
01/92      TO         0.00   0.00   0    N
                                         N   N                                           Yes
02/92      TO         0.00   0.00   0
           TO         0.00   0.00   0    N   N                                          Yes
03/92
                                    0    N   N                                          Yes
04/92      TO         0.00   0.00
           TO         0.00   0.00   0    N   N                                          Yes
05/92
06/92      TO         0.00   0.00   0    N   N                                          Yes

07/92      TO         0.00   0.00   0    N   N                                          Yes
08/92      TO         0.00   0.00   0    N   N                                          Yes
09/92      TO         0.00   0.00   0    N   N                                          Yes

to/92      TO         0.00   0.00   0    N   -:-J                                       Yes
Jl/92      TO         0.00   0.00   0    N   N                                          Yes

12/92      TO         0.00   0.00   0    N   N                                          Yes
0]/93       ro        0.00   000    0    N   N                                          Yes
02/93      TO         0.00   0.00   0    N   N                                          Yes
03/93      TO         0.00   0.00   0    N   N                                          Yes
04193      TO        0.00    0.00   0    N   N                                          Yes
05/93      TO        0.00    0.00   0    N   N                                          Yes
06193      TO        0.00    0.00   0    N   N                                          Yes
07i93      TO        0.00    0.00   0    N   N                                          Yes
08/93      TO        0.00    0.00   0    N   N                                          Yes
09i9J      TO        0.00    0.00   ()   N   N                                          Yes
         Case 5:18-cv-00212-gwc Document 1-5 Filed 12/07/18 Page 2 of 6


                                        N                            Yes
10/93     TO    0.00   0.00    0   N
                                                                     Yes
I 1/93
12/93
          TO
          TO
                0.00
                0.00
                       0.00
                       0.00
                               0
                               0
                                   N
                                   N    "
                                        N                            Yes
                                   N    '\J                          Yes
01/94     TO    0.00   0.00    0
          ro    0.00   0.00    0   N    N                            Yes
02194
                                        N                            Yes
03i94     TO    0.00   0.00    0   N
                       0.00    0   N    N                            Yes
04/94     TO    0.00
                                   N    N                            Yes
05/94     TO    0.00   0.00    0
                       0.00    0   N    N                            Yes
06/94     TO    0.00
                       0.00    0   N    N                            Yes
07/94     TO    0.00
                               0   N    N                            Yes
08/94     TO    0.00   0.00
                                   N    N                            Yes
09194     TO    0.00   0.00    0
                0.00   0.00    0   N    N                            Yes
10i94     TO
                                   N                                 Yes
11/94
12194
          TO
          TO
                0.00
                0.00
                       0.00
                       0.00
                               0
                               0   N
                                        "N                           Yes
                               0   N    N                            Yes
01/95     TO    0.00   0.00
02!95     TO    0.00   0.00    0   N    N                            Yes
                       0.00    0   N    N                            Yes
03/95     TO    0.00
                                   N    N                            Yes
04/95     TO    0.00   0.00    0
                                   N    N                            Yes
05/95     TO    0.00   0.00    0
                                   N    N                            Yes
06195     TO    0.00   0.00    0
          TO    0.00   0.00    0   N    N                            Yes
07195
                                   N    N                            Yes
08195     TO    0.00   0.00    0
09195     TO    0.00   0.00    0   N    N                            Yes
                                   N    N                            Yes
l0i95     TO    0.00   0.00    0
                                   \i   N                            Yes
I li95    TO    0.00   0.00    0
                               0   N    N                            Yes
12195     TO    0.00   0.00
                                   N    N                            Yes
01!96     TO    0.00   0.00    0
          TO    0.00   0.00    0   N    N                            Yes
02/96
                                   N    N                            Yes
03196     TO    0.00   0.00·   0
                                   N    N                            Yes
04/96     TO    0.00   0.00    0
                                                                     Yes
05/96
06/96
          TO
          TO
                0.00
                0.00
                       0.00
                       0.00
                               0
                               0
                                   N
                                   N    'N                           Yes

                0.00   0.00    0   \i   N                            Yes
07196     TO
          TO    0.00   0.00    0   N    N                            Yes
08i96
09/96     TO    0.00   0.00    0   N    N                            Yes

10/96     TO    0.00   0.00    0   )J   N                            Yes
11/96     TO    0.00   0.00    0   N    N                            Yes

12/%      TO    0.00   0.00    0   N    :-..:                        Yes
01/97     TO    0.00   0.00    0   N    "N                           Yes
02/97     TO    0.00   0.00    0   N    N                            Yes
03/97     TO    0.00   0.00    0   N    ~                            Yes
04i97     TO    0.00   0.00    0   N    N                            Yes
05/97     TO    0.00   0.00    0   N    N                            Yes
06197     TO    0.00   0.00    0   N    N                            Yes
07197     TO    0.00   0.00    0   N    K                            Yes
08/97     TO    0.00   0.00    0   N    N                            Yes
09197     TO    0.00   0.00    0   )I   N                            Yes
10197     TO    0.00   0.00    0   N    N                            Yes
l I/97    TO    0.00   0.00    0   N    N                            Yes
12/97     TO    0.00   0.00    0   N    N                            Yes
Oli98     TO    0.00   0.00    0   N    I'\                          Yes
         Case 5:18-cv-00212-gwc Document 1-5 Filed 12/07/18 Page 3 of 6


                                      0    N      N                  Yes
02/98     TO     0.00       0.00
                                       0   N       N                 Yes
03/98     TO     0.00       0.00
                                           N       N                 Yes
04/98     TO     0.00       0.00      0
                            0.00       0   N       N                 Yes
05/98     TO     0.00
                            0.00       0   N       N                 Yes
06/98     TO     0.00
                                           N       N                 Yes
07/98     TO     0.00       0.00       0
                            0.00       0   N       N                 Yes
08/98     TO     0.00
                            0.00       0   N       N                  Yes
09/98     TO     0.00
I0/98     Tl    576.00     576.00      0   y       y                  Yes
                768.00     768.00      0   y        y                 Yes
I 1198    T2
12198     T3    960.00     %0.00       0   y       y                  Yes
                                           y       y                  Yes
0Li99     T4    768.00     768.00      0
02199     T5    768.00     76&.00      0   y       y                  Yes
                                       0   y       y                  Yes
03199     T6    768.00     768.00
          T7    1,018.76   1,018.76    0   y       y                  Yes
04i99
                1,513.45   1,513.45    0   y       y                  Yes
05 199    TS
          T9    302.69     302.69      0   N       N                  Yes
06/99
          El     0.00       0.00       0   N       K                  Yes
07/99
08199     E2     0.00       0.00       0   N       N                  Yes
09/99     E3     0.00       0.00       0   N        N                 Yes

10/99     E4     0.00       0.00       0   N       N                  Yes
I l/99    E5     0.00       0.00       0   ?\       N                 Yes
          E6     0.00       0.00       0   N       N                  Yes
12/99
          E7     0.00       0.00       0   N       N                  Yes
01/00
OZiOO     E8     0.00       0.00       0   N       N                  Yes

OJ/00     E9     0.00       0.00       0   '.'J    N                  Yes

04/00     El0    0.00       0.00       0   N       N                  Yes
05/00     Ell    0.00       0.00       0   r,;     N                  Yes

06i00     El2    0.00       0.00       0   N       )\                 Yes
07100     El3    0.00       0.00       0   N       N                  Yes
08/00     El4    0.00       0.00       0   N       N                  Yes

09!00     EIS    0.00       0.00       0   N       N                  Yes
10/00     El6    0.00       0.00       0   N       N                  Yes
l l/00    E17    0.00       0.00       0   N       N                  Yes
12/00     EIS    0.00       0.00       0   N       N                  Yes
0!!01     EJ9    0.00       0.00       0   N       N                  Yes

02101     E20    0.00       0.00       0   N       N                  Yes
03101     E2I    0.00       0.00      0    N       N                  Yes
04/01     E22    0.00       0.00      0    N       N                  Yes
05/01     E23    0.00       0.00      0    N       N                  Yes
06/01     E24    0.00       0.00      0    N      N                   Yes
07101     E25    0.00       0.00      ()   N      N                   Yes
08/01     E26    0.00       0.00      0    N      N                   Yes
09i01     E27    0.00       0.00      0    N      N                   Yes
10/01     E28    0.00       0.00      0    N      ~                  Yes
l J/01    E29    0.00       0.00      0    N      N                  Yes
12/01     EJO    0.00       0.00      0    N       N                 Yes
01/02     E3l    0.00       0.00      0    N      N                  Yes
02/02     E32    0.00       0.00      0    N      N                  Yes
03/02     E33    0.00       0.00      0    N      N                   Yes
04/02     E34    0.00       0.00      0    N      '!'./              Yes
05/02     E35    0.00       0.00      ()   N      N                  Yes
         Case 5:18-cv-00212-gwc Document 1-5 Filed 12/07/18 Page 4 of 6


                                       0   N       ~
                                                                              Yes
06/02     E36      0.00       0.00
                                                   N                          Yes
07/02     E37      0.00       0.00     0   N
                                           N       N                          Yes
08/02     E38      0.00       0.00     0
                              0.00     0   ~       N                          Yes
09102     E39      0.00
                              0.00     0   N       N                          Yes
J0/02     £40      0.00
                              0.00     0   N       N                          Yes
11/02     E4I      0.00
                              0.00     0   N       N                          Yes
12/02     E42      0.00
                              0.00     0   N       N                          Yes
01/03     E43      0.00
                              0.00     0   N       N                          Yes
02/03     E44      0.00
                              0.00     0   N       N                          Yes
01103     E45      0.00
04/03     E46      0.00       0.00     0   N       N                          Yes
05 103    E47      0.00       0.00     0   N       N                          Yes
                   0.00       0.00     0   N       N                          Yes
06/03     E48
                   0.00       0.00     0   N       N                          Yes
07!03     E49
          E50      0.00       0.00     0   N       N                          Yes
08!03
                   0.00       0.00     0   ;-.;    N                          Yes
09/03     E51
                              0.00     0   N       N                          Yes
10/03     E52      0.00
          E53      0.00       0.00     0   N       1\                         Yes
11!03
          E54      0.00       0.00     0   N       N                          Yes
12/03
                              0.00     0   ;,,..   N                          Yes
01104     E55      0.00
02i04     £56     320.00     320.00    0   N       N                          Yes
03i04     E57     440.00     440.00    0   N       N                          Yes
                                           N       N                          Yes
04/04     E58     439.74     439.74    0
                   0.00       0.00     0   N       N                          Yes
05i04     E59
                   0.00       0.00     0   N       N                          Yes
06i04     E60
                                       0   N       N                          Yes
07104     E61      0.00       0.00
                   0.00       0.00     0   N       N                          Yes
08104     1;62
                   0.00       0.00     0   N       N                          Yes
09/04     E63
          E64      0.00       0.00     0   N       N                          Yes
10/04
          E65     590.00     590.00    0   N       N                          Yes
11/04
                  180.00     180.00    0   N       ?\                         Yes
12/04     E66
          E67      0.00       0.00     0   ~       t,;                        Yes
OliOS
          E68      0.00       0.00     0   N       N                          Yes
02i05
          E69     59.67      59.67     0   ;IJ     '.J                        Yes
03/05
04/05     E70     792.85     792.85    0   N       N                          Yes
                                                         D -- Unsuccessful
05/05     E7I     846.79     846.79    0   y       N     work attempt not     Yes
                                                               SGA
                                                         D - Unsuccessful
06/05     E72     890.00     890.00    0   y       N     work attempt not     Yes
                                                               SGA
                                                         D -- t:nsuccessfuf
07i05     E73    1,258.00   1,258.00   0   y       ~     work attempt not     Yes
                                                                SGA
                                                         D -- Cnsucccssful
08/05     E74    864.96     864.96     0   y       N     work attempt not     Yes
                                                               SGA
                                                         D -- Unsuccessful
09/05     E75    952.50     952.50     0   y       N     work attempt not     Yes
                                                               SGA
10105     E76     0.00       0.00      0   N       N                          Yes
11!05     E77     0.00       0.00      0   ;\      \i                         Yes
12/05     E78    1,956.50   1,956.50   0   y       N                          Yes
Oli06     E79    2,064.76   2,064.76   0   y       N                          Yes
         Case 5:18-cv-00212-gwc Document 1-5 Filed 12/07/18 Page 5 of 6


                                      0    N   N                             Yes
02106     E80   517.33      517.33
                                      0    N   1\                            Yes
03106     E8l    517.33     517.33
                                      0    N   1"                            Yes
04106     E82     0.00       0.00
                                      0    N   N                             Yes
05i06     ESJ     0.00       0.00
                  0.00       0.00     0    N   N                             Yes
06106     £84
                                      0    N   N                             Yes
  1
07 06     E85     0.00       0.00
                                                     D -- Unsuccessful
08106     E86    860.92    860.92     0    y   N     work attempt not        Yes
                                                           SGA
                                                     D -- Unsuccessful
                           860.92     0    y   ;\;   work attempt not        Yes
09'06     E87    860.92
                                                           SGA

                  0.00       0.00     0    N   N                             Yes
10 106    E88
                                      0    N   N                             Yes
11'06     E89     0.00       0.00
                  0.00       0.00     0    N   N                             Yes
12.'06    E90
01:01     E91   1.384.50   1,384.50   0    y   y                         C   Yes

                1,384.50   l,384.50   0    y   y                         G   Yes
02/07     E92
                           1,384.50   0    y   y                         G   Yes
03.'07    E93   1,384.50
04jQ7     £94   1,384.50   1,384.50   0    y   y                         B   No

                1,800.50   1,800.50   0    y   y                             NIA
05,'07
06,07            955.00     955.00    0    y   y                             NIA
                 955.00     955.00    0    y   y                             NIA
07107
                            955.00    0    y   y                             NIA
08107            955.00
                 955.00     955.00    0    y   y                             NIA
09107
                            955.00    0    y   y                             NIA
10i07            955.00
                                      0    y   y                             ';,.,IA
I 1107           955.00     955.00
                                      0    y   y                             NIA
12i07            955.00     955.00
                           2,188.93   0    y   y                             NIA
01/08           2,188.93
                           2,188.93   0    y   y                             NIA
02/08           2,188.93
03/08           2,188.93   2,188.93   0    y   y                             NIA
                           2,188.93   0    y   y                             'JIA
04/08           2,188.93
                2,188.93   2,188.93   0    y   y                             NIA
05/08
06/08           2,188.93   2,188.93   0    y   y                             NIA
                2,188.93   2,188.93   0    y   y                             NfA
07i08
08/08           2,188.93   2,188.93   0    y   y                             N/A

                2,188.93   2.188.93   0    y   y                             NIA
09/08
l0/08           2,188.93   2,188.93   0    y   y                             NIA

I l/08          2,188.93   2,188.93   0    y   y                             NIA

12/08           2,188.93   2,188.93   0    y   y                             NIA

OJ/09           1,725.42   1,725.42   0    y   y                             NIA

02/09           1,725.42   l.725.42   0    y   y                             NiA
03/09           1,725.42   1.725.42   {)   y   y                             NIA

04/09           1,725.42   1,725.42   0    y   y                             NIA
05i09           1,725.42   1,725.42   0    y   y                             NIA
06/09           1,725.42   1,725.42   0    y   y                             NIA
07109           1,725.42   1,725.42   0    y   y                             NIA

08/09           1,725.42   1,725.42   0    y   y                             NIA
09109           1,725.42   1,725.42   0    y   y                             NIA
10/09           1,725.42   1,725.42   0    y   y                             NIA
11 109          1,725.42   1,725.42   0    y   y                             NIA
12/09           1,725.42   1,725.42   0    y   y                             NIA
OJ/JO           2,104.00   2,104.00   0    y   y                             NIA
02110           2,!04.00   2,104.00   0    y   y                             NIA
        Case 5:18-cv-00212-gwc Document 1-5 Filed 12/07/18 Page 6 of 6


03/10          2,104.00   2,104.00   0   y   y                       NIA
04/10          2,104.00   2,104.00   0   y   y                       NIA
05/10          2,104.00   2,104.00   0   y   y                       NIA
06/10          2,104.00   2,104.00   0   y   y                       NIA
07/10          2,104.00   2,104.00   0   y   y                       NIA
08/10          2,104.00   2,104.00   0   y   y                       NIA
09/IO          2,104.00   2,!04.00   0   y   y                       NIA
I0/10          2,104.00   2,104.00   0   y   y                       NIA
         Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 1 of 11



                                                        February 16, 2007, 14:01
                                                                         PAGE    1
RECIPIENT:                 BERNARD W FROST III




           REDETERMINATION SUMMARY FOR DETERMINING CONTINUING ELIGIBILITY
                     FOR SUPPLEMENTAL SECURITY INCOME PAYMENTS
On February 16, 2007, you provided the follqwing redetermination information to
support your continuing eligibility for Supplemental Security Income payments
and any federally administered State supplementation under title XVI of the
Social Security Act, for benefits under the other programs administered by the
Social Security Administration, and where applicable, for medical assistance
under title XIX of the Social Security Act. We have stored your redetermination
electronically in our records.
What You Need To Do
   o    Review this summary to ensure we recorded your statements correctly.

   o    If you agree with all your statements, you should keep this summary for
        your records.
   o    If you disagree with any of your statements, you should contact us within
        10 days after the date of this summary to let us know.

o IDENTIFICATION
  My name is BERNARD W FROST III. My social security number is

  I am not blind.
  I am disabled. My disability began on June 1, 1990.
  I was disabled prior to age 22.
  I live with                 We do not present ourselves to others as husband
  and wife.
o FUGITIVE FELON AND PAROLE OR PROBATION VIOLATION INFORMATION

 The following statements describe my fugitive felon/parole or probation
 violator status as of December 1, 2004.
       I have not been accused or convicted of a felony or an attempt to commit a
       felony.
          Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 2 of 11




                                                           February 16, 2007, 14:01
                                                                            PAGE    2
RECIPIENT:                   BERNARD W FROST III


        I am not on parole or probation under Federal or State law.
o LIVING ARRANGEMENTS

  I have not been outside the United States for a calendar month or 30
  consecutive days since December 1, 2004.
  I have not spent a calendar month in a hospital, nursing home, correctional
  facility, or any type of institution since December 1, 2004.
  The following statements describe my living arrangements as of July 25, 2004.

       I began living at                                         on July 24, 2004.

       I lived in a house/apartment/mobile home/houseboat.
       I did not get help or money from any person not living with me or any
       agency to pay for food, rent, mortgage payments, property insurance,
       property taxes, heating fuel, gas, electricity, garbage removal, water or
       sewerage.
       The household consisted of the following people:
                                               AGE OR      BLIND OR
NAME                       RELATIONSHIP        BIRTHDATE   DISABLED MARRIED STUDENT




       Not all of the people I lived with got public assistance.
       I rented the home where I lived. The rent was $475.00 monthly.

   No one in the household was a parent or child of either the landlord or
   his/her spouse.

       I did not eat all of my meals out.
   I did not receive any food or shelter from the people I lived with for
   which I have an agreement to repay.

   I did not separately prepare or have someone else separately prepare all of
   my food.

       I did not get a flat fee for room and board from everyone in the household.
   All people living in the household were not foster care children, a
   homemaker provided by the Department of Social Services, or family care
   recipients placed by the Office of Mental Health/Office of Mental
   Retardation and Developmental Disabilities or Department of Social
   Services.
 The following statements describe my living arrangements as of
 October 6, 2005.
         Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 3 of 11




                                                          February 16, 2007, 14:01
                                                                           PAGE    3
RECIPIENT:                   BERNARD W FROST III


       I began living at                                      on October 5, 2005.

       I lived in a house/apartment/mobile home/houseboat.
       I did not get help or money from any person not living with me or any
       agency to pay for food, rent, mortgage payments, property insurance,
       property taxes, heating fuel, gas, electricity, garbage removal, water or
       sewerage.
       The household consisted of the following people:
                                              AGE OR     BLIND OR
NAME                       RELATIONSHIP       BIRTHDATE. DISABLED MARRIED STUDENT




       Not all of the people I lived with got public assistance.
       I rented the home where I lived. The rent was $475.00 monthly.

    No one in the household was a parent or child of either the landlord or
    his/her spouse.
       I did not receive any food or shelter from the people I lived with for
       which I have an agreement to repay.
 The following statements describe my living arrangements as of March 26,
 2006.
       I began living at                                        on March 25, 2006.

       I lived in a room in a private home.
   My household was separate from the landlord's household.

   I did not get help or money from any person not living with me or any
   agency to pay for food, rent, mortgage payments, property insurance,
   property taxes, heating fuel, gas, electricity, garbage removal, water or
   sewerage.

       I lived alone.
       I rented the home where I lived. The rent was $120.00 monthly.
   No one in the household was a parent or child of either the landlord or
   his/her spouse.
   I did not eat all of my meals out.
   I separately prepared or had someone else separately prepare all of my
   food. MY NAME rs ON ALL OF MY FOOD AND I PREPARE MY OWN MEALS SEPARATELY
 The following statements describe my living arrangements as of June 4, 2006.
       Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 4 of 11




                                                         February 16, 2007, 14:01
                                                                          PAGE    4
RECIPIENT:               BERNARD W FROST III



    I began living at                                     on June 3, 2006.

    I live in a room in a private home.

    My household is separate from the landlord's household.

    r do not get help or money from any person not living with me or any agency
    to pay for food, rent, mortgage payments, property insurance, property
    taxes, heating fuel, gas, electricity, garbage removal, water or sewerage.

    I live alone.

    I rent the home where I live. The rent is $350.00 monthly.

    No one in the household is a parent or child of either the landlord or
    his/her spouse.

    I do not eat all of my meals out.

    I separately prepare or have someone else separately prepare all of my
    food. MY NAME IS ON ALL OF MY FOOD AND I PREPARE MY OWN MEALS SEPARATELY

    There have not been any other changes in my living arrangements.

    I do not expect these arrangements to change.

  REMARKS:

  WE DO NOT HOLD OURSELVES OUT TO THE PUBLIC AS MARRIED. WE ARE EXPECTING A
  CHILD IN 4 MONTHS. WE WILL ADVISE SOCIAL SECURITY WHEN THE BABY rs BORN.

  I RENT A BASEMENT 2 ROOM APT W/BATHROOM FROM MY FRIEND,                 I USE
  HIS KITCHEN TO PREPARE MY OWN MEALS SEPARATE FROM HIM. I    BUY MY OWN MEALS
  SEPARATE FROM THEM. I PAY $120.00 A MONTH RENT INCLUDING    UTILITIES. I HAVE MY
  OWN SEPARATE ENTRANCE.MY HOUSEHOLD IS SEPARATE. I DO NOT    TAKE PART IN ANY OF
  TOM'S HOUSEHOLD DECISIONS. I'D HAVE TO MOVE IF I DID NOT    PAY THE RENT.

o RESOURCES

  I own the following from February 1, 2007 to continuing:

    Truck:

      Vehicle: 89 GMC JIMMY

      This vehicle is used for transportation.

      Value: $1,000.00 From: December 2003 To: June 2006

   Savings account:

      Financial institution name: HOOSICK SAVINGS BANK

     Value: $0.84 From: December 2003 To: January 2007
       Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 5 of 11




                                                        February 16, 2007, 14:01
                                                                         PAGE    5
RECIPIENT:                 BERNARD W FROST III



      Value: $5.00 From: February 2007 To: continuing

  I do not own any other type of resource.

o INCOME

  This report of income is valid for any and all SSI claims in which I am
  involved.

  I receive or expect to receive the following income from December 1, 2004 to
  continuing:

    Social Security:

      Amount $468.00 monthly

      From: December 2004 To: December 2004

      Amount $481.00 monthly

      From: January 2005 To: December 2005

      Amount $501.00 monthly

      From: January 2006 To: November 2006

      Amount $588.00

      From: December 2006 To: December 2006

      Amount $607.00 monthly

      From: January 2007 To: continuing

   Wages:

     Amount $59.67

      From: March 2005 To: March 2005

     Amount $271. 22

      From: April 2005 To: April 2005

     Amount $350.43

      From: April 2006 To: April 2006

      Employer name: HONEYBAKED HAM CO

     Contact: HONEYBAKED HAM   co
     Phone:   (781) 639-2200

   Wages:
       Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 6 of 11




                                                     February 16, 2007, 14:01
                                                                      PAGE    6
RECIPIENT:                 BERNARD W FROST III



      Amount $180.00

      From: December 2004 To: December 2004

      Employer name: CONSTRUCTIUON PERSONNEL GROUP

      Contact: unknown

      Phone: unknown

    Wages:

      Amount $588.00

      From: May 2005 To: May 2005

      Amount $890.00

      From: June 2005 To: June 2005

      Amount $1,258.00

      From: July 2005 To: July 2005

      Employer name: HOME DEPOT

      Contact: unknown

      Phone: unknown

    Wages:

      Amount $304.96

      From: August 2005 To: August 2005

      Amount   _____ *    monthly

      From: August 2006 To: September 2006

      Employer name: SELECTIVE STAFFING SOLUTIONS

      Contact: SELECTIVE STAFFING SOLUTIONS

      Phone:   (716)634-3300

   Wages:

     Amount $521.63

      From: April 2005 To: April 2005

     Amount $258.79

      From: May 2005 To: May 2005
       Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 7 of 11




                                                     February 16, 2007, 14:01
                                                                      PAGE    7
RECIPIENT:                  BERNARD W FROST III



      Employer name: DELTA SONIC CAR WASH

      Contact: DELTA SONIC CAR WASH

      Phone:   (716) 878-9631

    Wages:

      Amount $560.00

      From: August 2005 To: August 2005

      Amount $952.50

      From: September 2005 To: September 2005

      Employer name: SNELLING EMPLOYMENT

      Contact: SNELLING EMPLOYMENT

      Phone: unknown

    Wages:

      Amount $1,956.00

      From: December 2005 To: December 2005

      Amount $1,197.00

      From: January 2006 To: January 2006

      Employer name: QUINN CO GENRAL CONTRACTORS

      Contact: unknown

      Phone: unknown

  I do not receive any other type of income.

  I do not have work expenses due to a disability.

o ELIGIBILITY FOR OTHER BENEFITS

  I currently get food stamps.

o MEDICAID

 You may be eligible for Medicaid. However, you must help your State identify
 other sources that may pay for medical care. Also, you must give information
 to help the State get medical support for any child(ren) who are your legal
 responsibility. This includes information to help the State determine who a
 child's father is.
      Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 8 of 11




                                                         February 16, 2007, 14:01
                                                                          PAGE    8
RECIPIENT:                 BERNARD W FROST III


  If you want Medicaid, you must agree to allow your State to seek payments
  from sources, such as insurance companies, that are available to pay for your
  medical care. This includes payments for medical care for you or any person
  who receives Medicaid and is your legal responsibility. The State cannot
  provide you Medicaid if you do not agree to this Medicaid requirement. If you
  need further information, you may contact your Medicaid agency.

o MEDICAL ASSISTANCE
  I agree that any payments from sources responsible for paying for medical
  care will go to the State if Medicaid already has paid for this care.
  I do not have any private, group or government health insurance that pays the
  cost of my medical care.
o PERMISSION TO CONTACT FINANCIAL INSTITUTIONS FOR BERNARD W FROST III
  We have asked you for permission to obtain, from any financial institution,
  any financial record about you that is held by the institution. We will ask
  financial institutions for this information whenever we think it is needed to
  decide if you are eligible or if you continue to be eligible for SSI
  benefits. Once authorized, our permission to contact financial institutions
  remains in effect until one of the following occurs: (1) you notify us in
  writing that you are canceling your permission, (2) your application for SSI
  is denied in a final decision, or (3) your eligibility for SSI terminates. If
  you do not give or cancel your permission you will not be eligible for SSI
  and we will deny your claim or stop your payments.
  I give SSA permission to contact any financial institution and request any
  financial records that financial institution may have about me.
IMPORTANT REMINDER

Penalty of Perjury
You declared under penalty of perjury that all the information on this summary
is true and correct to the best of your knowledge. Anyone who knowingly gives a
false or misleading statement about a material fact in a redetermination, or
causes someone else to do so, commits a crime and may be sent to prison or may
face other penalties, or both.

                     IMPORTANT INFORMATION--PLEASE READ CAREFULLY
You must report any change within 10 days after the end of the month it occurs.
If you don't, a penalty amount may be deducted from your benefit.
We will check, your statements and compare our records with records from other
State and Federal agencies, including the Internal Revenue Service, to make
sure you are paid the correct amount.
If you have a question or something to report, call (   ) _____ and ask for
-=----------·        If you call or visit our office, please have this summary
with you. For general information about Social Security, visit our web site at
www.socialsecurity.gov on the Internet.
        Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 9 of 11




                                                         February 16, 2007, 14:01
                                                                          PAGE    9
RECIPIENT:                  BERNARD W FROST III


You may come in person or mail your request to the Social Security Office:
SOCIAL SECURITY
SENECA RIDGE PLAZA
3525 SENECA STREET
WEST SENECA NY 14224

             REPORTING RESPONSIBILITIES FOR SUPPLEMENTAL SECURITY INCOME
The amount of a Supplemental Security Income check is based on the information
told to us. You must report certain changes that happen to you so you continue
getting the correct payment amount.
Remember, a change may make the SSI monthly payment bigger or smaller. Report
changes in income of your ineligible spouse who lives with you, or your sponsor
or sponsor's spouse if you are an alien. You must also report changes in things
of value that these people own. Report changes in income, school attendance and
marital status of ineligible children who live with you.
You must tell us about any change within 10 days after the month it happens. If
you do not report changes, we may have to take as much as $25, $50, or $100 out
of future checks.
                HOW TO REPORT CHANGES FOR SUPPLEMENTAL SECURITY INCOME

You can make your reports by telephone at the telephone number shown or you may
report in person or by mail at the address shown. Always give the Social
Security number when writing or telephoning us. If you have any questions, we
will be glad to help you. See "Changes to Report for Supplemental Security
Income".
                  CHANGES TO REPORT FOR SUPPLEMENTAL SECURITY INCOME
WHERE YOU LIVE -- You must report to Social Security if:

o   You move.
o   You (or your spouse) leave your household for a calendar month or
    longer. For example, you enter a hospital or visit a relative.
o   You are no longer a legal resident of the United States.
o   You leave the United States for 30 days or more.
o   You are admitted to, for a calendar month or longer, or released from a
    hospital, nursing home, prison or other institution.
       Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 10 of 11




                                                          February 16, 2007, 14:01
                                                                           PAGE 10
RECIPIENT:                BERNARD W FROST III



HOW YOU LIVE -- You must report to Social Security:

o   If someone moves into or out of your household.

o   If the amount of money you pay toward household expenses
    changes.

o   Births and deaths of any people with whom you live.

o   Your marital status changes:
        You get married.
        Your marriage ends in divorce or is annulled.
        You separate from your spouse or start living together again after a
        separation.
        You begin living with someone as husband and wife.
        Your spouse or former spouse dies.

INCOME -- You must report to Social Security if:

o   The amount of money (or checks or any other type of payment)
    you receive from someone or someplace goes up or down or you start to
    receive money (or checks or any other type of payment).

o   You start work or stop work.

o   Your earnings go up or down.

o   You become eligible for benefits other than SSI.

HELP YOU GET FROM OTHERS -- You must report to Social Security if:

o   The amount of help (money, food or payment of household expenses)
    you receive goes up or down.

o   Someone stops helping you.

o   Someone starts helping you.

THINGS OF VALUE THAT YOU OWN -- You must report to Social Security if:

o   The value of your resources goes over $2,000 when you add them all together
    ($3,000 if you are married and living with your spouse).

o   You sell or give any things of value away.

o   You buy or are given anything of value.

YOU ARE BLIND OR DISABLED -- You must report to Social Security if:

o   Your condition improves or your doctor says you can
    return to work.

o   You go to work.
       Case 5:18-cv-00212-gwc Document 1-6 Filed 12/07/18 Page 11 of 11




                                                       February 16, 2007, 14:01
                                                                        PAGE 11
RECIPIENT:                BERNARD W FROST III



IF A WARRANT HAS BEEN ISSUED FOR YOUR ARREST -- You must report to Social
Security if:

   o   You have a felony warrant for your arrest.

   o   You have a Federal or State warrant for a parole or probation violation.
                                                                                             Case 5:18-cv-00212-gwc Document 1-7 Filed 12/07/18 Page 1 of 1



                 ork        Development Worksheet                                                                                                                                                 Main Menu

                     Ben~lciaiysurnmary                                                                                                   Que.!J~SU!fl'M(Y                                                                                •oM(elopment\Suuiiir,y"
                                                                                                                                                                                                                                                            ~ - - ..   ---   .   ~~---·······   ................. , .••..•.......




   BERN.ARD W FROST Ill                                                                                                 MBR Information:                                                                                    Prior Review Completed 10/27/2010


   Phone: (716) 553-8310
                                                                                                                       •Claim Number
                                                                                                                        Terminated
                                                                                                                        LAF:X!
                                                                                                                                                                                                              I\           ICDR cessation decision
                                                                                                                                                                                                                            Unit DE1DJW
                                                                                                                                                                                                                            Review Period: 05/2006-10/2010
                                                                                                                                                                                                                                                                                                                                                     "
   Sex: M                                                                                                               AOC: 01107 EBO: 07/99                                                                 v            1Review Initiated: 05/01/2009                                                                                             V
   DOB: 10/2311970                                                                                                      DOF: 07 /15/90 DOED: 08/90                                                                          Review Type: Initial

 Update Bene Info                             I       Add Payee Info                                                    Get Query Details,                              Get DEQY                                      '.
   "     %   #   -   -   -   -.,U_,M_   ~-,m-m£   ~- ="'""'"" •   o,,;   00~   ""   ~"" ,~   "'"'"   ~·   '*""'""'      -- ·--- - - - •» ... "   _,.___ •   - -·'       ~   """"'   '"""'""" ""''"'   '"_,.,,,,~   -- $



                                                                                                                                                                                                                                                            ffiOST BERNARD WILLIAM


       Office:           lFC7             \ Unit: [C?=1 DNv                           ]
                                                                                                                                                                                                                                                                                                                                               'f;        j

        Issue                       First R&q Last Req ,:q~-,                                                          Ttekle Date                  Receipt Date                      ~e~pt!                                            Issue Rem arks                                                                              , Del jl F/U I I\
                                                                                                                                                                                                                                                                                                                                    (          ::        J
                                                                                                                                                                                                                     -------------~
DUEFROCESS                         1010212010<1010212010                                             1               !10/17/20101                 !10121120101                                                       ,.__ _ _ _ _ _ _ _ _ _-_-
                                                                                                                                                                                                                                             .... - .. -.....-.. -....-... ---'.
                                                                                                                                                                                                                                                                            __ .... ·-··"·· ...... .J                               ;mYal
                                                                                                                                                                                                                     IF€\/ BEG MON: 05/2006                                                                                         Ii II: Iii
                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                        •1.·1:
SSA.-821                          05/01/2009 09/0112009                                              2                                                                                                                                                                 .. .                         . .
                                                                                                                                                                                                                                  -     - · - ..•.•.•. -     ..                      ····-·                                         ·-· •••!..L ......... !

SSA.-L725                        ,11/29/2006 11/29/2006                                              1                                                                                                               jOJlNN COAPA~ GENERA.L OONTRAcraf·

SSA.-821                          '07/13/2006 11/02/2006
                                            - - - " - ' " - - - - -...........---'"=--'---'--'-~·-
                                                                                                     3
                                                                                                                                                 __         ~       _                                                1REV BEG MO- 0512006                                                                                           r   mi Ii . . I
General Remarks:
                                                                                    -········-'"-"""--------·-----·
:11/27/2009 821 RETURNE .. 9 TWPS CCMPLETE.CDR FORWARDED TO DE FOR PROCESSING




Today: Tuesday. Septerrber 11, 2018 Host ID: NA                   llt/Vork       n Menu                                                                                                                                                                    Version 1.6.24.1                                                             B..i           447
                                      Erraii any comrents or questions to your eV\brk sypport contacts.
               Case 5:18-cv-00212-gwc Document 1-8 Filed 12/07/18 Page 1 of 2

                                       SSA PORTSMOUTH                                         603 433 6933          P.002
NOV-07-2012       15:07

                                                                                                             . 'GOVERNMENT
   - ~ - - - - - - - - - - - - - - - - - - - - - - - 1 . EXHIBIT
   _ _ _ _ _ _ _ _ _ _w_'A_IV_E_R_o_ET--r--ER_M_I_NA_m_N_ _ _ _ _ _ _ _
   1. NUMBER HOLD£R
                                                                                                         .i ;.J-t
                                                                                                         iii
                                                                                                                            <•

                          Bernard Frost                                                                  '°"' ~--
   3. PERS()N(S) OVERPAID
   Bernard Frost
   4.TOTAt. OVERPAYMEN't                                          5. MONTHS OF OVERPAYMENT
                             $34,870,90                           04/2007-10/2010
   6. EXPLANATION Of= OVERPAYMENT
   The overpayment occurred due to work above SGA levels which resulted in a
   disability termination. the Na had~ work review in 2006 and a conti~uance. He
   failed to r~po~t any further work ~ctivity and a new work CDR was initiated in 200~
   due to posted earnings. He completed a work ~ctivity Leport in November 2009 but
   due to delay benefits we~e not terminated until Nove:'nber 2010.




  7. PERSON(S) LIABLE
  Bernard S-rost
  8.
        (a} Reex>Veryof $10,546.80                   waived again$t   Bernard Frost

        (b) Thi$ ~er&I does D does not bar recovery.
  9.
        (a) Recovet)'" of $2 .ll , 32 3. 90          not waived against     Bernard Fro::it
        (b) Re¢0vory action tor amount not waived:
           0    AaJUStment        ~ Refund
  10. WAIVER CONSIDERAnoN
       (a) Type of overpayment                                    (b) waiver cede

           0   Deduction          O Entitlement                       ~.0/P
                                                                      $nt. 0/P
  F onn SSA-635 (05-2011} EF (05-2011)
              Case 5:18-cv-00212-gwc Document 1-8 Filed 12/07/18 Page 2 of 2

NOV-07-2012      15:07                SSA PORTSMOUTH                                                  G03 433 5933         P.003



  11. (a) PeNlM{s) listed is 6:J
                               at fmllt IQ without fault because:
         (No~e: Discuss separately if at fault tor part ot overpayment and wi1hout fault for part.}
  The ~fl falled to report further work activity even though he hQQ just had a work
  review, However I am finding he is not at fault for the period 11/2009 through
  10/2010 after. he had completed the wo~k activity report because we delayed
  t~rminating his benefits even thoug~ we h~d sufficient infonn~tion,




  11. (b) Reoove.y SQ would,   •
         good COll$Cl$llCe because:
                                   would not defeat t h e ~ of Title II or D WOUid ,O would not be agoinit CQl,lity end


  He cannot afford to repay, he is no longer working and has just filed for T2 and
  ssr.




 12. Based on th0$El facts and conclusions under Section 204 (b) oflhe Soeiaf seeurtty Act and
     Reguiotklns No, 4,404.506-404.512 (or ~on 1e70 (G) Qf the 5oGlal Sealrlty Act and RegUlallon No. 5.
     405.355-404.356}, we find that
           t8'.l Recovery of the overpayment from person($) li$fed in item 8 $1,ould be walved.
          ~ Re,wvory of the overpayment from pe~s) listed in Item 9 should not be waived.
 DETERMfNATION PREPAREDIAPPROVS) OY                            TITtE                                        DATE
 Barbara Barreiro                                              TE                                                ll-OE5-2D1~
                                                               Tm.E
                                                                ({.                                                   o,
                                                               TITLE                                        DA

 APPROVED BY                                                   TITLE


 Form SSA-835 (05-2011) EF (05-2011)
                Case 5:18-cv-00212-gwc Document 1-9 Filed 12/07/18 Page 1 of 3
                                                                                l    GOVERN.NT
                                                                                 '    .QHIBIT .
                                                                                 i2 ___r·
                                                                                        ,.,____
 Social Security Administration              •a..•:______,,,
 Retirement, Survivors and Disability Insurance
 Overpayment Information
                                                  SOCIAL SECURITY
                                                  PO BOX 209
                                                  PORTSMOUTH, NH 03802-9927
                                                  Date: N o v e m b e ~
                                                  Claim N u m b e r : -
                                                  BAB


     •   ~   . • I




Dear BERNARD W. FROST III
We are writing about your request that we waive the collection ofyour Social
Security overpayment. Based on the facts we have, we will waive tfle collection of
part of your Social Security overpayment of $34,870.70. You will not have to pay
back $10,546.80 of this overpayment. However, this means that you still have to
pay back $24,323.90 of this overpayment.
BeJow, we explain why we cannot waive collection of all of your overpayment.
The Reason For Our Decision
For us to waive the collection of a11 of your overpayment, two things have to
be true.


  • It was not your fault that you got too much Social Security money.
                                     AND


 •       Paying us back would mean you cannot pay your bills for food, clothing.
         housing, medical care, or other necessary expenses, or it would be unfair for
         some orher reason.
Based on the facts we have, you do not meet both of these rules.
The following will tell you why.
We find that you are at fault for the overpayment for April 2007 through
October 2009. The oveq~ayment occurred cfue to your work which was above the
substantial gainful activity limits. Even though you had just had a work review
in 2006, you did not report your work activity in 2007.  ·



                                       See Next Page
           Case 5:18-cv-00212-gwc Document 1-9 Filed 12/07/18 Page 2 of 3




-
We apply three tests when we decide if you are at fault in causing an
                                                                           Page 2 of 3



overpayment. The first is whether you made an incorrect statement or a statement
which you knew or should have known was incorrect. The second is whether you
failed to give us timely infonnation which you knew or should have known was
important. The third is whether you accepted payments which you either knew or
could have been expected to know were incorrect.


You had been informed of your reporting refil)onsibiJities and the effects that
work activity has on your receipt of Social Security benefits in 2006. You
failed to report your subsequent work activity.
Therefore, based on the facts we have, we cannot waive the collection of
$24,323.90 of this overpayment. This means that you must pay this money back.
If You Disagree With The Decision
If you disagree with this decision, you have the right to appeal. A person who
has not seen your case before wHJ look at it. That person will be an
administrative law judge. The administrative law judge will review your case and
look at any new facts you have before deciding your case. We call fhis a hearing.
  •     You have 60 days to ask for a hearing.


  •   The 60 days start the day after you get this letter. We assume you got
      this letter 5 days after tfie date on if unless you show us that you did not
      get it within Uie 5-day period.


  •   You will ~ave to have a good reason for waiting more than 60 days to ask
      for a hearmg.

 You have to ask for a hearing in writing. We will ask you to sign an SSA form
HA-501, called "Request for Hearing." Contact one of our offices 1f you want
help.
If You Want Help With Your Hearing
You can have a friend, representative or someone else help you. There are
groups that can helr. you find a representative or give you free le_gal services if
you qualify. There also are representatives who do not charge unless Y.OU win your
aP.peal. Your local Social Security office has a list of groups that can help you
with your appeal.
If you get someone to help you, you should let us know. If _you hire someone, we
must approve the fee before he or she can collect it. And ityou hire a
representative who is eligible for direct pay, we will withhofd up to 25 percent
or any past due benefits fo pay toward the fee.
        Case 5:18-cv-00212-gwc Document 1-9 Filed 12/07/18 Page 3 of 3




                                                                         Page 3 of 3


If You Have Questions


We invite you to visit our website at www.socialsecurity.gov on the Internet to
find general information about Social Security. If you have any specific
questions, you may call us toll-free at 1-800-772-1213, or call your local Social

Security office at 888-397-9796. We can answer most__g_uestions over the phone. If
y9u are deaf or hard of hearing, _you m<.!_y call our TfY number, 1-800-325-0778.
You can also write or visit any Social S-ecuri ty office. The office that serves
your area is located at:
                     SOCIAL SECURITY
                     ROOM 210A
                     80 DANIEL ST
                     PORTSMOUTH, NH 03801-0209


If you do call or visit an office, Rlease have this letter with you. It will
help us answer your questions. Also, if you plan to visit an office, you may call
ahead to make an appointment. This will help us serve you more quickly when you
arrive at the office.



                   Social Security Administration




                        .
            Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 1 of 8

NOV-07-2012        16:09              SSA PORTSMOUTH                                                 603 433 6933

 ·soc1AL SECURITY ADMINISTRATION
 Request For Waiver Of Overpayment Recovery Or Change Jn Repayment
                                                                                                             FOR SSA USE ONLY
                                                                                                      ~Input           QYes
 We wllf use your answetS on thiS form to ded~ if wt ean wai¥4t
 GOlfecJion ot'D'le ovet'Pl)'l'Mnt or chQt\ge~ ;mou;it you t'tlll!t ra1 us
                                                                                                                       • No
 bade eadt month. ftW8!can"twtlve co/rection, we may use mis form
 k, decide- how yoo sholifd repay ttle money.                                                         waiver

 Pleue answer the QU6Sl!On:ton this form a s ~ as you can.
 We WIii hetp you 6ff out tile form lt,you wanr. If you a,e f1Din9 out·                               .SSI             CY•.~ ~o
 this fOnn forwneone elle. anaworv,e Question$ as !hey apply to lt\at
 e,erson.                                                                                             At11r OF 0, $_ ,'i#i-o::,O
                                                                                                      PERJOO·tD4~·0F.f»r:·. : .
                                                                                       ti   •• •

                                                                                                     ·· -~lo;r-:·::_:: ·r rfi~
                                                                                                     ·: ..,,,:•~-::;"°./:<_: ::::-:f'j_, .·

 1.    A. NameofpetsononwhDMl'8CMS
            th! ov~ment ~mid:

            tfr:.cnavd          £y.q~T
                                                                               ,__   ____           --             --        -



                                                                               •••                 ·-OD-DD ••
                                                                               ••• -00-00••
                                                                               ••• -oo_:_oo••
2. Checf< any of tti• feltowing that apply. (Also. fill In the dollar ll'tlOIJnt in B, C, or 0.)
      A 1!{The oveq,aymem wa not my fault and I caMot affi:nl to NY the money bac:k and/or It~ unfair for some
              ottrer~

      B. Cl ! ~not
              to   hew•,afford
                         ___   to~ alf of rrtf monthly 1'enef'it to pay bactc the ~ t . K~wever l
                                   withheld eac:n month,
                                                                                                                 t:ffl.
      C. 0 I 41rn no longer~ ~ t Securlcy lf1QJIT!e (SSI) payments. I want to pay baQk S_ __
           Hen mon1h insmad of payil1g all Of the money atonoe.
      o. C I am reeeiving $SI payments, I want to pay baclc$ _ _ _ eac:t, month instead of paying 10¾ of
              l'l'ly~tol~me.
                 Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 2 of 8

NOV-07-2012          15:09              SSA PORTSMOUTH                                              603 483 6933                          P.009
                                                                                                     ~   -   _,   ~
                                                                                                                      4
                                                                                                                          -   vvvv         ••   vvv



  SECTION 1-INFORMATION ABOUT RECEIVING THE OVERPAYMENT
  a.        A. Diet you, as rapt8$elltativepayee, teeeivettleouarpak! benefitstousefOrthebe~
                              :                                                  0 'Y'es,    (Skip to Qu~ -4)
            a.   Name and address of the beneficiary


            C. How were th~ overpaid benefits used? ·


  4.        If we are asking you to repay sotneQl'!e efGe•s overpayment
                                                                                                                                       [Jves
            A.   wa9 tn, ovet'J)S1d J)erSOft RYing with~ when~ was overpaid1
       _.a.      Didyoureoe~af'l)'afthe~rfl0Cley1.                                                                                     Cves
            c. explain whai you know about the overpaymeM AND wny•it~ ™)t yourfault ·




  S        lM,y did you ltlin:k you we:e due lhe ove,paidmonty and why do you Wilk youwerenoc atraul ln causing the·
   •       overpayment or accepting the money?                                                                 ·

               ne-ct,u· :/41!1'C:ce £:-~dJ Q £ cl 0 r /1 y;'lfr/dl., wa <' &A-11? ::S: yem:.t
              .a..._,a, mit0t11'~
                              ,   Iv,,a\lt,aeA.?'s ;ae_,;:_,,,:,ua(, s:«cta:i t .. 0<,dt'/ '"''°"c;J
                                                 V                                                                                                     •




                                                                                                         ...              ~

              _g.T   76    t:=   ~c:i {re". 4-       )'c::ec v:::: lfe Vr:<:1i.L <        ·
                                                                                      did not change. did you                          ,.,.,,,-=.
           C. lf you did no(he9r from us after your ra,x,rt. andlor YOI.K' benefica
              e.ci,t:ad: us ;igaln?                     ·                                     ·
                                                                                                                                ....
                                                                                                                               0YH ·            • No
       A    JJt '~ ti,:: V              .


              11 yes, on wnat Soclar ~ number?

       a.     Wrry were you overpaid before'? Jftfl~ f$9&0n iQ     Sfflitar to Why you are overpaid i,ow, oxp!IIIn -.hat yw did
              to 'lfy to,:,~ lht present overpayment.                         ·
               Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 3 of 8

NOV-07-2012         15:09             SSA PORTSMOUTH

                                                                                  NAME:
                                                                                       . ....... -- -   603 433 6933
                                                                                                                  • ·"     ..........
                                                                                                                           ~·,
                                                                                                                                          P.010
                                                                                                                                          '
                                                                                                                                              • •vvu
                                                                                                                                                   - .

  SECTION II-YOUR FINANCIAL STATEMENT                                              ---~-----
                                                                                  s.5N:
  You neea to ~pl¢t6 this sectiOt1 if you are asking U$eithei' (<)waive the ~lleetion of1he~yment orto change the
  rate at which we asked-you to repay it Please answer au QuestiOM ~ fully an., as carefully as Pl)Mible. W6 may ast< ~
  .see SOmQ documents to tllPJ)Ott yo1.1r metmtnis. so you shOl,Sld Plawv them wirtl you Wll&n you lJiSit our office.
               EXAMPt.aS ARE:
                   • CurMnt Rent or Mortgage SookS                      • 2 or 3 recent utility, medical, aagt c::ll'O,
                   • Sa\ln'IO$ Passbooks                                  and irdtJtanM bills                         •
                   • Pay stubs                .                         • Canceled cheeks
                   • Vour most l'eOent Tax Return                       • Similar docvfflentt for your cpeuse or
                                                                          depend!nt ~ metrmera
  Pleaie write only whole aouar amcinns-mund any cems 10 tne nearest dollar. tf you rteed more sc,ace fOr answers. use~
  "'Remark$'"~ at tf?e botto,n of page 7.
                                                                                               •        Yes         Amount$ _ _ _ __
  8.
              r:-os:s~ (or in a $3Vings or    other•
            A Do You now have att.Y of the overpaid cheCk1 or money 1n your
                                                       ot aoeoUJ'\t)?
                                                                                               JaNo
                                                                                                        ~ " ' 1hfs a,nountto SSA


            e. Did you hav&any ofttleoveri,aldeheefcsormoney in your                           •        Yes         Amount$ _ _ __
               poS&e.SSion (or in a swJngs or Olhel''YP8 of account) at                                 Attsnr Que$flon 9.
               tl'i¢ time yot.2 reccfved theOlo'etptyment l'IQDCe-?                            ff.No
 9.         explain why y01J:.belieYe yo1uhoulcl not hlveto return th6.amount                              -1,,      _.1                       •
              y,qT Mrd1•n-J r,rCAh'I/ f:Mt ... ,:<,',';,Qc,o,·e, tltw,(                   S:::t.,·,..                         .,..6:      tt::'b:?'.Ve-
              p,1.Yd::;t~ ;;.,~' e£                                         :e r           ·aa,,, 4 ,,-:,,
                                                                                                          {lfN:;,(.lf

                                                                                                                             Et                           w
 _,_____________________________________
                                                 ~Pa..t11tJt~                                                                           1;.;1,,_~K
 ANSWER 10 AND :11 ONLY IF THE OVERPAYMENT IS SUPPLEMENTAL SECURITY INCOME
 (SSI) PAYMENTS.;IJ: NOT, SKIPTO 12.

 10        A. Oid YoU Jend '()f' give~ art; propcny 0/ ca$h .after notiff0Dtion
                                                                                               • Yesi,,.r,.wer                 Patt8)
       -      of the cverpayment?                    .              .
           B. Who receiVid It relatioo:shil) (lf any), ~ and value:                            ~GotoQCJIStiot,11.)



 11 A Oidyeu ~•·orse1 any o ~ or r~art1 cash Colhtr                                           Q YN (/uu1wer Part e)
   '    than .earning!) after notification Qf this overpayment?
                                                                                           ~ e > (GobOuestiOt\12.)
     e. Odcnbe pr~perty ~ sale pnoe or ~ritof ctish ~od:

 12        A Are you nowj receMng cash public ~stance sucn as                                D V•                 (Answer S and C and
       •      Supplemental S&cunty lnctiffl6 {SSI) pavments?
                                                                                            ):!J<so               ~ noto beJcw)

           B. Nerna or !<i~ of pu~lic ass~                                                    C. Claim Numt>er


           ---"";'----------------------:-'--------
                          I

IMPORT.ANT: 1f )'¢U answered "YES'' to QU!Sticn 12. 00 NOT art$VMr any mora questions on this fonn.
Go to page a. sign and date~ 1omi, and give YQN address and phone number(s). BrinQ or man any paoetS that show you
rec:eiVe public a ~ to your loeal SOClQI ~ l ' f 01tlce as soon as pQSSible.


                  . I
FOl'l'n ~ I ( ( 0 ~           ef(OWQ09}

                                          .                Page3
             Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 4 of 8

NOV-07-2012             15:10   ..........                 SSA PORTSMOUTII                                                     603 433 6933               P.011
  --------~-------------~-~-~-------
 Members Of Household
                                                                                                                                                                  ,



 13. Llst any perso, (cl\ild. pa~ ~rid. ete.) who-~ on you for support AND who livff with 'JO"·




 Assets-Things Y~u Have And Own
 14·    A How mueh money de you anct arr, person(s) li$1ed in qtJeQioQ 13 above have
             as cash 91'1 hind. in a chetldng acccunt crothel'Wlse readly availabJe?
        s.   Does ycur name, Of'thatcf any~meft\bor-Qfyour~~.                                                             •.
                  .
             either aJQl"le or Witf1 any other llC1SOn> on any ot tl'le folQwing?
                                                                                                                               SHOW'TliEINCOME~~
                                        . i
                                                                                                                     fl           SARte~ MaNnl(lfi'IOM
                 TYPt::OFASSei                                                    CMNER BALANCE                                      ~lta~belllw.                      trltlid .
                                                                                                                                     qUlll1al'ly. dMdltbi, ~
                                             ;                                                OR VJJ,JJJ'E           PERMOtmi
                 $.6.vtNGS~~and                                                               $             I
                                                                                                                 s
                 I.Gari, Credit u;11ion}
              -ce:RT!F!c.ATES OFoeJ:I08rr                                                     s                  $
                                                             (Q))                             $                  $
                 INDlVOI/Al RETIREMetrACCOONT~
               IWONeY OFt wn1A1. l=UNDS
                                                                                              • I'
                                                                                              $
                                                                                                                 $
                                                                                                                 $
               80ND$.ST0CICS                                                                  s [                $
                                                                                              s
                                                                                                        '
              TRUSTFUNO.                                                                                         $
              ¢ffeOONGAC(:0UNT                                                                $ tt7P             $
              Ob4SA (E(Pl.AIN)                                                                $
                                                                                                                 •
.....
1$      A
                                         :

                                                       .                      lOT.Al.S - ~ $          {Clo
             If you or a member otyour househOk2 own a car, (oiler hlft~ family \lenlefe). val\, truck.
                                                                                                                 s                 G"Mtrlle ""'UOMh•ebi~ 1ifllt
                                                                                                                                   (IQ Gf QveStbD   ,e.
   •
              01,\flleR                                             ,~00EL
             camper, mo10rCYde. or any other vellide or a boat, list tlelow.

                                                                                                       PRESENT
                                                                                                       VALUE
                                                                                                                     LOAN8ALANC=
                                                                                                                        (if~
                                                                                                                                        ~ ~.Fot\(.t$E


              ,,,, • ..,..,,. ... ~ j            ;;,-oJr                OS- C'-.~vy ~-,._,.       S~q~ ....      sue-~               ,t.J_,, n.,,...._       ,,, .,.
                                                                                                  S.             $


             -                                                                                    $

       S. If you ot a l'nember tJf your hous&hold cwn any real estaM ~ g s or land), OTHER than where
          yo\1 1ive, or 0w0 or h6v• an mtetest: in, any .bUSines5. propeny, «valuables.~ befoW.
                                                                                                                 $




             OWNER                                                        ~IPTJON                      MAm<ST


                                                                           ----- ,,
                                                                                                                 &.OAN ~ i                 USAGS.~
                                                                                                       V.AUE           (lfany)                 (retlt
                                                                    I                         s                  s                                                      .
                                                           ____,-                             s
             -                ~
                                                                                                                 $
                                                                                                                 $
                                    :
                                                                                              ~                  $
                                                                                 Page-4
             Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 5 of 8

NOV-07-2012          15:10                 SSA PORTSMOUTH                                                            603 433 6933.                              P.012

 Monthly Household Income
 ff paid wee-J<ry,   multiply by -4.33 (4 1/3) to figUre·monthly pay. ff paid every 2 WM1ai1 mul!Jply by 2.1ss (2 118). If
 sr11cai:fTlpl~ed. et1ter 1N2 of Mteaming:r,.'Erit&r mo,,trrly1'AKE HOME amaun~ on NM Aef question 10 • ·



        B.   is yO!Jt' sPOUSe ~ ?                  • ves   (Pl'CWide il'lformstion befaw)                            .     sifo (Skip                      111) C)




                                              =

17•    A. Ooy:ou.yr,u,si,ouseorany~menwotyaurhousd'dd                                           Cl ves   (AMJwerB>         ~o           (GatoQUOttion 18).
          f4klOWO       OI        .   '          Qr~?
       e. How much~ i t . ~ ctcn monlh7                                                             SOURCE
          (Show !his amount o,1 liftO M t on 1 $


18.      oo::oue FROM#16AN0817 ASOVe
         AND 0THM INCOMETO V0tJR liCUSelOI.D
                                                                                  ..
                                                               $                   as                         :q $                              .=o·::·· .-s·•_:.··
                                                                                  :c                           fJ              ~--+d                                         ~-~                        .
                                                                                                                          -
                                                                                                                                                          . . ••         . ."7 ---: - , ..
                                                               -       /"'\        -
                                                                                  ..
                                                                                  -;1,.1'          l....-·    -ti.                             ,· - ··-·... .·· ..........
                                                                                                                                            . .D
                                                                                                                                               ... .. .....
                                                                                                                                                          ..
                                                                                                                                                                         .
                                                                                                                                                                          .        ,                ,


                                                                                  tt.                          c·                                    a .~:.·•·-'
                                                                                                                                                         .. ·'·"'..
                                                                                                                                                     • ..... "'; • • ; : ..    :..-•       ,,           t



                                                                       I                •
                                                                                                                                                 ·-              ,            ~ ,.'




                                                                                  d
                                                                                                                                                      •;,;
                                                                                  Ll                                                   ..
                                                                                                                                                     O'     •        ~ <11      ·-- ..     i1


                                                                                  0                           .•                                 c                   ...
                                                                                                                                                                                   '
        G. in<:ome from real e:smte
             lrerit. .ert:.) (F.ron1 quedcn 158}                                  •                           ·i:J                               0'.                                   '
         H:Roomand/«S'oatdPaym41\t$
        _{E)q)lnin in ~ bclcw)
                                                                                  ·g                         D·
        ,_ Child ~.Alimony
                                                                                  •                          .b                                 c:.. . ::·•·-..-:.·:
                                                                                                                                                '.
        J,Olhel'Sl.qlport
            (from#17 {8) ~ )                                                      •·                         ·D
                                                                                                                                                [j                      ..
        l<. !ncomc From~
             (From qUff\ion 14)                                    I
                                                                                  c·                         ·.a
                                                                                  C                           •
                                                           s
                                                                                                                                                                n .o .~
                                                                                            $                        $

                                                                                                             GRAND TOTAL                    S                                                   I
                                                               '                                             ("ddh:O.ibtlcl<:aal»,el
                                                                   ~5         .
              Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 6 of 8

NOV-07-2012        15:10                   SSA PORTSMOUTH                                                  b03 433 6933        P.013


  Monthly Household Expenses
  If the exiiense is paid weekly or every 2 weeks. reaathe iMln.ldion at the top of~ 5, Oo NOT l~&n e,q>eno0 tt\at i$ ·
  wlthh,eld from income (SUch aa Medieal Insurance)_ Only take home f»Y is UIOCl to fisure in(;ome.
  Show   •cc· as tht't •xpense amout'tt if the txpenSe (sueh as el6thit1;)
                                   .
  is part ofCREOIT c~ EXPSNSE SHO~ ON UNE (F),·
                                                                                                                      iP!RMONTH
                                                                                                                                                      $tA
                                                                                                                                                      ~y
         A. RMt or Mcngaga (lf mon;aoe ~tineludas pt0ptt1Yorotl'lorlooll eax-.
  18.    _ lflsura:loa. etc. DO NOT liSt aaain Ceiow.) ..-                                                             jo~ ,(XI ..
          a.   Food ( G ~ ('Include~ value of food st{mps) and fOodat ~ work, etc.)                                   -~&1-&l;;Q" .
                       .
         C. Utilitie$ (Gas,:elect$. telepnone)
                                                                                                                        Ga--                     ..           :

         -D. Other H ~ Fuel (Oil, pn:,pane, coal, wood,*)                                                                 -
         E: Clothing           '                                                                                          ~                     ..
                               '                                                                                                                     ..
         F. C.·eQCardf'~ (ahow rninlmummofWh(y p,ymoi,t~                                                               S:P. ,fr;/ ·q
         G. Properly T.ax ~ ~ lcc:al)
                                                                                                                          -       .... ~.- :-:~
                                                                                                                                            -·~
                                                                                                                                                  ..
         H. 0tner taxet or fees related.to yourhomr: (lras!l c:dlectiori, ~-sewet'--)'
         I. I ~ (Llfe. health. flrc. l'l«llecwn«, l'Cl'lt8t, t:;;1t, ana any olher' C8S08lly or l!abllty
                                                                                                                        ·-       ..
                                                                                                                                                  :

               poli¢ies)   .                                                                                          I tS"".&£1 :···           • '.'"'1•

                                                                                                                                                .......
                                                                                                                                        ...               ~




                                                                                                                                            . ..
         J.    ~                   (After amoi.rtt, i1 any; paid b y ~                                                                      . :::,
                                                                                                                                            •     ~ .. • ~ •




         I(.   e a r ~ a n d ~ (ShowMf car loan payment In (N) bdaw)                                                           ~-:J "',:....; .
                                                                                                                  3~.r. 'Z II' ::..
         L     Oth$r-~                                    .                                                                             'ff~) .
        M. Cl'n:rd'l-cMlfl:t Qlb ~ ,                                                                                                   .......
                                                                                                                                       .·.·~···· ··:& •
                                                                                                                                        '.!~. ••• .:..·.
                                                                                                                                            "': ... !,
                                                                                                                                        ::::...!""
                                                                                                                                       .., .
                                                                                                                                       .,,.
                                                                                                                                       ~·::-
                                                                                                                                            .. .
        N. Loan, aeoit, lay-away paymontS (lf ~atnoul'\! l e ~ $f'IOWM~)                                          .                         ...               ,




                                                                                                                                       ; ...., :··;.
                                                                                                                                       .. ··,
        o. Sucoort to somecc,e NOT in bcusehold CSholir name. .age, ~ (if any) am,                                                     ..
           address) :             ·                                                                                                     .....
                                                                                                                                      1-:.·.
        P. Acy eXpans,e not si,own .abQl/dl (S.oecify)                                '                                                ·.

        l:XPe"'ISS R.EUAAl(S (Also tXOlaln 3flY unusuil M very
        Jatge ~ . auch as rncxfica~ tolfeg&, tu)
                                                                                             rOTAl.              s 1010 _·
                                                                                                                                       'tv
                                                                                                                                        .·. 1
                                                                                                                                            ..




                                                                 Pagc6
            Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 7 of 8

NOV-07-2012       16:11             SSA PORTSMOUTH                                                          603 433 6933                    P.014
                                                                                                                --- .. - ""'""'-'""         t',UUl:I
                                                                                                                                                .. "•"-
      Income And Expenses Comparison
      20. A Montnly income                                                                                                                                                     '
             (W'rite the amount l'Klrt fro.in tho •Granct TCHar of #1 &.)        ------•, fJ I
          8, Monlhly Exp~
          . (Wr'«e the amount hefe 1romthe 'Total" of#19.)                    -------•                                                      $                          J·
                                                             -----------------)                                                                     +                  $25


         0. ~ Monthly E.Xpen~ (Add (B) and (C})'

   21.   If your ~ : ( D ) are more man your Income (A),                                               · F.OR SSA. USE ~LY. : · .
         e~ain tiow you aro paying your bills.
                                                                                           -~:a:~,.:~- :,.:··;
                                                                                             ~-. . . ... , . .. .. . . --
                                                                                     •                 <>   •••••..f:!_vp"•~..~ , :         • •••    lu •••   i - ..   I

                                                                                           .   ~
                                                                                                   •        .     ,t=I\   t:1¥1>1;"': ··          ".~... '       .,.       •




   Financial Expectation And Funds Avaifabmty
   22.   A. Do you. y « i r ~ or ar,y detendeffl membar of your rtousehold expldyour or
  .         their fmanda{$ltuatlgn to Change (fof 1,e ~otweM) fn !he next 6 rnanlhS?
            (F'or ~ a tax reb'td, pay taiao or fuft repayment cf• Cl,lrt91'1t .bill forrhe
            better-mojor tiaase repairs b1hewor.ie).                                 .
         r>4,·':J           I
                                &IQ.XL                  •

         8. Jr1here is an amountd .ezih on hand             orll'I
                                                          ~ ~nts                    C NO (AmoUnton l'lerld)                           ...
            $hown ]n Item 14A, ii it being held 'for a spedad ~ ?                  •     N O ~ awllable foraflY u.se)
                                                                                   fi'tES (eq)lain on line b6Jow)
                            r
         c. ls there any teasott you CANNOT canvtt1 to caSl't tt\e "BalaJ'lCQ c, Velue11
                                                                                                                           ...                               --
            of any financial asset..'5hown in ltQm 148.




         D, Is there any ~n .vou CANNOT SELL orolhetWlse~itl <:ash
            any of the a:ssel$ $1iQwn itl itemS 16.4. .w B7




  Remarks Space ...                If you are continuing an answertc:1 a question, pleaeevdtftle tl\,ll'l1ber(and letter,
                                   iffn}')Of~~fir.st



ff~:!,JZJ~:~··:i.: ;;~:r..:~!:!::;:;:,:::,;: ~
 A ee:_,/d.&wL          ,'2;'Ctr. rune(..     C,.';,C~r. <:a. n,. '',:nl'AJC_ W4c: s {i'c,; .,,,.,;, :z::,;-., ~,,~
 ;{A   (4t/'ll+    £Am,'('/       Hr'¾      ~)£     i;-c RttrMti,4Xe:r,,¥"vv: /,t,~lp Uiq7rt -l: ser.
 Gttcf<: 9:..     #44   y :: «1:Zi     '4,1b .z 11 .X ala j eT- {?ac,k ~h t?J / £:q;7:
,Z: 6u:t<lai;-,•Z · b:1:4 !(,;:
 ~OffllSSA-632-81({~09> efC~)
                                         Sb .. .,s., T~                 pa
                                                              k Zhis: .Q.!:'29% t q~e£EON ~~}
                                                                     ?ego 7
                  . i
                        I
            Case 5:18-cv-00212-gwc Document 1-10 Filed 12/07/18 Page 8 of 8

                                                                                                            603 433 6933               P.016




                     PENALTY CLAUSE, CeRnFJCATION AND PRIVACY ACT 8TATEMENT.
            I dtclart Ul'ldet ~ or pe,fulJ that I havo Smined alltbtlnf'onMtlon qn tll5-fclffl, aftd 0A an, #CO!apanyi,ig
            "'' 7 H"**OP~      and it is WHnd oomct1a IMbe&Uf 1111 ~£11, I~ n d -anyone wM knowintfy
            SiveS~f.t~w'tftillNdfnt:st1~aboutamiitllfla1fac:tlnta1• infonMtloft,,orcau1e:Hc1ne6(1eehselodo94,
            cammits a crtme3Dd ~ M • • m ~ o r - , t.c.Olhcir"penahllll.orboeh.

                          ,, SIGNATURE OF OV!RPAU) P!RION OR REPRESENTATIVE PAYEE




            MAIUNGADDREi$$~tM micas,·Apt. ~. P.O. Box. o, Jllvnil Roalo)
                                           n




                                                                             To~$l'atillllCIIHllilatch.aa0tl11~aM~rlBCll!a::NY!o
                                                                             JIISII,. .. ~dSoca! ~p,-oa~wTo"-~lof'
             Co11,K11ona~Useof~~D                                            Just/Go-111A ~ - 8 o f l l see:orl}'M/llli#lal1;(, in - - -
                             i

 Sec6ona 204, 1831(1)). Ind 1'70M1heS'Odats«unlyAct, - ~                     We rriw/ also• titt ~ ;oo ~ b c:oRl,QUler matdling
 alld Ille J!'ed~Coal MilleHM~adSdltyPa.d 1 B ~ w »                          ~ - . PtOOfMIC CQlllPlle - recorOs • l'MOntll • ~
                        n.
 c:olllc;t "is lllielfflelioft, ~ I I '//°"pl'O\/ldllllil Mwed lo maka.,1    clflef'Foaeral,GIC<irbi:IIIIIP,l!i.llB.t~lld:lmlallor;--~

 ~          ......
. ~ n 01t......,lrl0~-•1Y«dlanglll!J,-.r                                    ~ ~ ~ l i e used to-lllh or Vl!ll't a Pl!Wl'J •118N1y
                                                                            fllr~tllldfod« ~ blllllllik~fflt l'orl'OPl!ynntol
                                                                            ~O,~t--~11weprog,llll'll.
 The illformatlon yc,c,, ~ O"!lsia bffl l&valg~. HowMr. ~ 1 0
~ tne ~ ~ ITIIYP!Mlftetafflllll-,atllr.g )l'eCjl'                           Mfllioaal lr,IONnllia\ n!OO#din9 IIMI fomt. reulN USl:I fl info,nla!Jo11, . .
CIQll8$f,                                          •                        Ot,¥ pnir;J3m$ ilM ~ i s ~ O!Hine a t ~ . . § 0 ¥
                                                                            oratv-loci!Socbl~dict.
We tllM>, ld61tlt nformldori you SUl)P',Y ror •!\1 ~ ~ - f o r
Mto~ warwerr, a c:halls-inllH: tepaymelll       ratt« an~                   Pafl"WO"k IWuctsoR Act - - - • Thlll I ~ ~
~ . ~ weffl.0)'1.1e0iforttie~lnd l11Y§~6f                                   ~ Ille mqwC1J1C1115 ti o'4 u..s.c. ! 3507, • l!Mftdad bl/ sec:1M 2 cf
~ s«u~ prog~ Wtmeyal!IG~noll!Wi6t, 111> ~                                   111A ?;lQellMW Rll(fJg Ag bf 19.95, You dCI llet nteO to ansr.<cr1b...
S)Oi'SOIIUIOMOt!ttP~in~wltfi~IOIIUftel.llllls.                              ~i,aleuwed&playQffldOftiotof~tandlllldiNt
WIJefl ltw;I~ 0..1 aNJ not llmilecl lo IN tolbllWifto:                      control IIIJIWW, W. ecil'n;de fNl It 'Will tal:o about 2 lk,in tD ~ rhe
                                                                            ~.gd,116f1N-,..,lll0answa"'N~ $eNli>QR
To Ofllb/e ,a tflird p;u1y orai ~ fD ...,.tSOtlial $tc41rltyllt             IIRJNO 1"e COMP'L.ETa> .,caw TO YOUR 1.0GAt. ~
~ b r ~ t p to Soc:ial'~bllnd&ancl/or~ ToCOflllll'                          $eeufVIYQFfICE, To ll'Kf ._,...tl!rtflce, cat t..U0-772"'f%13
wilh~~l'IQ111rlnQtlio 191eac.Ofillrotmat!OnfM~Sectir~                       (TTY f ~ SMt/ -               ~ "" oti - _,,,,.
~(e.g., lli:I ltlt) ~ A ~ l ~ o , G c i , a n d ~ o f                       06owta: $SA, Uli1 $,tJr;qJitySAtd.,s,,,,timoN.w~1.
v~· AHal!s);

  -                                                              Pages                                                                    -
                                                                                                                                TOT.AL P.009
                Case 5:18-cv-00212-gwc Document 1-11 Filed 12/07/18 Page 1 of 4



    Social Security Administration
    Billing Statement
    Important Information
                                                                                         Northeastern Program Service Center
                                                                                         1 Jamaica Center Plaza
                                                                                         Jamaica, New York 11432-3898
                                                                                         Date: June 27 2018



    ,,. 1111 ••tI I• 11•I 1111 11 11 I, I I, ,I 111 111 11111 1 11 11 h111 11ll 1 II •Ill I
    BERNARD W FROST III
=




    AMOUNTDUE                                                                                                                  $200.00
    Balance From Previous Statement                                                                                      $19,664.40
    New Balance                                                                                                           $19,664.40
    PAYMENT OF NEW BALANCE OR AMOUNT DUE
    MUST REACH US BY                                                                                                   July 15, 2018
    Did You Forget?
    This statement concerns an overpayment of Social Security benefits paid to
    BERNARD W FROST, A
    We have not received the $100.00 payment that was due by June 15, 2018. Please
    send us the full payment right away.
    To request to repay a smaller amount monthly over a longer period of time, please
    call us at the telephone number below.
    If you have mailed the past due amount of $100.00 within the past week, you should
    only make this month's payment of $100.00.
    Suspect Social Security Fraud?
    If you suspect Social Security fraud, please visi~ http://oig.ssa.gov/report or call the
    Inspector General's Fraud Hotline at 1-800-269-0271 (TTY l-866-501-2101).
    If You Have Questions
    If you have any questions about this statement, please call us at 1-888-280-9419
    TOLL-FREE. The office hours are Monday through Friday, 8:00 a.m. to 5:00 p.m.
    ET.



    C                                                                                See Next Page
     Case 5:18-cv-00212-gwc Document 1-11 Filed 12/07/18 Page 2 of 4



                                                                          Page 2 of 4

If you call us using a TDD machine, please pause after you type a few words. This
will give us time to transfer your call to the TDD line.
                                     Social Security Administration
Enclosure(s):
RefundEnv.
           Case 5:18-cv-00212-gwc Document 1-11 Filed 12/07/18 Page 3 of 4




                                                                                    Page 3 of 4

                                    PAYMENT STUB
              RetU1·n the bottom po1·tion of the stub with your payment.
              Use the enclosed envelope to mail your payment to us.
              Do not send cash.
              Do not enclose any conespondence with your remittance. Send any
              co1Tespondence to: Social SecU1·ity Administration, Northeastern Program
              Service Center, PO Box 314400, Jamaica NY 11431-9887.

===           If you have changed yoU1· address or telephone number, be sm·e to check the
              box below and write yoU1· new address or telephone number in the space
              provided.
              If you pay by check or money order, include yom· Social Security Claim
              Number and make the check or money 01·der payable to "Social Secm·ity
              Administration."
          •   If paying by credit card, complete the appropriate information below and
              return it in the enclosed envelope
                                                 OR
              to pay by phone, call 1-888-280-9419 TOLL-FREE dm·ing the hours 8:00
              a.m. to 5:00 p.m. ET. Please have this notice and your credit card available
              when you call.




      SSA-53-EP               DETACH HERE. DO NOT STAPLE.

                                             0   l\,IASTERCARD        O VISA   O DISCOVER
                                             Credit Card Number                  Exp Date
      AMOUNT DUE: $200.00
      DATE DUE: July 15, 2018

      PAYMENT                                Cardholder's Signature              Date
      AMOUNT:      $_ _ _ _ _ __


          Check box if your address or
      0   telephone number has changed.
          Make changes below.                         SOCIAL SECURITY ADMINISTRATION
                                                      POBOX3430
                                                      PHILADELPHIA PA 19122-9985
    Case 5:18-cv-00212-gwc Document 1-11 Filed 12/07/18 Page 4 of 4



                                                                            Page 4 of 4

                              Privacy Act Statement
The Social Security Administration (SSA) has authority to collect the information
requested on the PAYMENT STUB under section 204 of the Social Security Act.
Giving us this information is voluntary. You do not have to do it. We will need this
information only if you choose to make payment by credit card. You do not need
to fill out the credit card information if you choose another means of payment (for
example, by check or money order).
If you choose the credit card payment option, we will provide the information you
give us to the banks handling your credit card account and SSA's account. This will
allow you to repay your overpayment with your credit card. We may also provide
this information to another person or government agency to comply with federal
laws requiring the release of information from our records. You can find these and
other routine uses of information provided to SSA listed in the Federal Register.
If you want more information about this, you may call or write any Social Security
office.
We may also use the information you give us when we match records by computer.
Matching programs compare our records with those of other Federal, State, or local
government agencies. Many agencies may use matching programs to find or prove
that a person qualifies for benefits paid by the Federal government. Tlie law allows
us to do this even if you do not agree to it.        ·
Explanations about these and other reasons why information you provide us may be
used or given out are available in Social Security offices. If you want to learn more
about this, contact any Social Security office.
         Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 1 of 7
   Case 18-01005 Doc               11 Filed 12/03/18 Entered             12/03/18 16:43:57
               Desc               Main Document           Page            1 of 7



                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                                  DISTRICT OF VERMONT

In Re:                                        )
                                              )      Bankruptcy No. 18-10289-cab
BERNARD FROST,                                )      Chapter 7
                        Debtor.               )

UNITED STATES OF AMERICA,                     )
                                              )      Adversary No. 18-01005-cab
                        Plaintiff,            )
                v.                            )
                                              )
BERNARD FROST,                                )
                                              )
                        Defendant.            )


                     STIPULATION FOR CONSENSUAL SETTLEMENT OF
                           NON-DISCHARGEABILITY DISPUTE

         The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, on behalf of the United States Social Security Administration ("SSA"),

and Bernard Frost, the Debtor, by his attorney, Rebecca A. Rice, Esq., hereby enter into the

following stipulation for resolution of issues concerning dischargeability of the Debtor's debt to

the SSA.

                                             Recitals

         WHEREAS, SSA alleges that the Debtor owes SSA a debt in the amount of $19,664.40 as

of the petition-date for an overpayment of Social Security benefits;

         WHEREAS, the Debtor's schedule F lists the debt owed to SSA as an Unsecured

Nonpriority Claim, but asserts the amount owed is $19,664.00;

         WHEREAS, the Debtor does not dispute the amount owed to SSA is $19,664.40;
        Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 2 of 7
   Case 18-01005 Doc             11 Filed 12/03/18 Entered               12/03/18 16:43:57
               Desc             Main Document            Page             2 of 7



        WHEREAS, the Debtor admits that he knew or should have known that he was required to

report any changes in his earnings or earnings estimates to SSA;

        WHEREAS, the Debtor admits that he did not report changes in such earnings or earnings

estimates;

        WHEREAS, the Debtor's failure to report changes in his earnings and earnings estimates

caused the overpayment of SSA benefits;

        WHEREAS, the Debtor admits that SSA could establish that the full amount of the claimed

overpayment would be excepted from discharge pursuant to 11 U.S.C. § 523(a)(2)(A); and

         WHEREAS, the Debtor and SSA now seek to resolve their dispute amicably and without

resort to further litigation:

                                           Agreement

        NOW THEREFORE, the Debtor and SSA agree as follows:

        l.      The Debtor admits and agrees that SSA would be able to establish that he knew

or should have known that he had a duty to report changes in his earnings or earnings estimates

and by failing to do so, he received an overpayment of benefits from SSA and the Court may enter

an order, pursuant to 11 U.S.C. § 523(a)(2)(A), excepting from discharge in this and any future

bankruptcy case the agreed-upon amount of $19,664.40, plus interest at the statutory rate, as

provided by 28 U.S.C. § 1961(a).

        2.      The Debtor stipulates and agrees to entry of a consent judgment against him on the

non-discharged debt in the amount of $19,664.40. Interest on the judgment shall accrue at the

federal post-judgment interest rate then in effect on the date of judgment pursuant to 28 U.S.C. §

l 961(a) and shall be computed daily and compounded annually until the judgment is paid in full,

                                                2
         Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 3 of 7
   Case 18-01005 Doc             11 Filed 12/03/18 Entered                  12/03/18 16:43:57
               Desc             Main Document            Page                3 of 7




but payment of interest shall be waived so long as the Debtor is not in default of this agreement or

the terms of payment set forth herein.

        3.       Upon entry of the Order on this Stipulation, a Complaint for Judgment on

Overpayment and a Stipulation for entry of a Consent Judgment in the amount of $19,664.40 will

be filed in the United States District Court for the District of Vermont that will provide for the stay

of execution on the judgment and the payment agreement as further set forth in this Stipulation.

The Debtor's bankruptcy counsel, Rebecca A. Rice, Esq., is authorized to waive personal service

on the Debtor and accept service of the Complaint by First-Class Mail.

        4.       The Debtor hereby agrees to pay to SSA $19,664.40, with interest at the federal

post-judgment rate, in payments of at least $50.00 per biweekly pay period (at least $100.00 per

month). The first post-judgment payment pursuant to this payment plan shall be due on December

15, 2018.

        5.       The parties agree that the monthly payment amount owed to SSA will be increased

if and when the Debtor's ability to pay changes.

        6.       Within thirty (30) days of entry of the Court's Order on this Stipulation, the Debtor

shall contact SSA directly at his local field office and make arrangements to remit monthly

payments of at least $50.00 per biweekly pay period directly to SSA beginning on December 15,

2018. Payments of at least $50.00 per pay period shall be due on or before the 15 th and last day of

each month. Debtor shall make payments of at least $100.00 each and every month until his debt

is satisfied in full.

        7.       Unless otherwise agreed to by Debtor and SSA, pursuant to paragraph 6 of this

Stipulation, the Debtor shall make his payments by check payable to the Social Security

                                                   3
        Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 4 of 7
   Case 18-01005 Doc             11 Filed 12/03/18 Entered                 12/03/18 16:43:57
               Desc             Main Document           Page                4 of 7




Administration, annotated with his Social Security number, and sent to the following address:

              Social Security Administration
              MATPSC
              P.O. Box 2861
              Philadelphia, PA 19122-9985

        8.      If the Debtor becomes entitled to Social Security benefits now or in the future, SSA

is entitled to automatically withhold Debtor's monthly payment from those benefits in lieu of

Debtor's direct payments to SSA.

       9.       Payment of judgment interest shall be waived so long as the Debtor is not in default.

Should the Debtor default, judgment interest shall be imposed from the date of the Order on this

Stipulation at the rate in effect at the date the Order was entered. Judgment interest shall continue

to accrue until the judgment is paid in full. In the event of default, the Debtor's payments, both

prior and subsequent to default, will be applied first to accrued interest and then to judgment

principal.

        10.     If the Debtor dies prior to fully satisfying his debt, SSA will have a claim against

the Debtor's estate for the remaining amount owed to SSA, up to $19,664.40, and the claim will

have priority over other claims, pursuant to 31 U.S.C. § 3713, ifthere are insufficient assets in the

estate to pay other claims.

        11.     In the event that the Debtor fails to make any timely monthly payments when due

or fails to pay the debt in full as provided in paragraph 4 of this Stipulation, or fails to provide

financial information upon request, the Debtor shall be in default on this Stipulation and agrees

that interest at the statutory rate, as provided by 28 U.S.C. § 1961, shall be due and owing and

subject to collection from the date of the Order on this Stipulation, and that the United States may


                                                  4
        Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 5 of 7
   Case 18-01005 Doc             11 Filed 12/03/18 Entered                   12/03/18 16:43:57
               Desc             Main Document            Page                 5 of 7



and shall be entitled to enforce and collect the judgment pursuant to the Federal Debt Collection

Procedures Act and any other federal or state law, and to use any and all means of collection,

including but not limited to wage garnishment, and offsets of federal tax refunds and other federal

payments and benefits due the Debtor, to which the Debtor hereby consents.

        12.     In the event of default on this Stipulation and the filing of any action by the United

States to enforce collection, the Debtor waives personal service and agrees that service may be

completed by First-Class Mail upon his bankruptcy attorney, Rebecca A. Rice, Esq. The Debtor

further agrees that he shall not raise or file any opposition to such collection efforts. It is further

understood that in the event of default, as stated herein, the United States shall not be limited to its

agreed-upon minimum monthly payment of $100.00 and that the United States is free to collect

the maximum amount allowable by law, including collection of all interest accrued from the date

of the Order on this Stipulation, and to use any and all collection tools permitted by law.

        13.     If the Debtor defaults under the terms of this agreement and if Debtor receives any

future Social Security benefits, SSA may withhold payments from any eligible benefits in lieu of

the monthly payment described above during the period in which Debtor is paid Social Security

benefits. Such payments or withholdings will be determined at a later date, and shall continue

until the judgment amount has been satisfied.

        14.     The Debtor and SSA agree that the debt owed to SSA shall survive this bankruptcy

case and any future voluntary bankruptcy case filed by the Debtor or involuntary bankruptcy case

filed by the Debtor's creditors; the parties further agree that this debt, in the amount of$19,664.40,

plus interest, is and shall be non-dischargeable now and in the future. See In re Frye, 320 B.R.

786 (Bkrtcy. D. Vt. 2005) (pre-petition waiver of automatic stay found enforceable where, inter

                                                   5
        Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 6 of 7
  Case 18-01005 Doc             11 Filed 12/03/18 Entered                12/03/18 16:43:57
              Desc             Main Document            Page              6 of 7



alia, agreement was negotiated by parties represented by counsel were sufficiently sophisticated

to understand implications of waiver, where enforcing agreement will encourage out of court

settlements and the creditor would be prejudiced if the waiver is not enforced).

       15.     The Debtor may pay in full the outstanding balance at any time without penalty.

Upon payment in full, the United States will file a satisfaction of judgment with the U.S. District

Court and discharge all liens recorded by SSA against the Defendant's property.

       I 6.    This Stipulation constitutes the entire agreement and understanding of the Parties

and may not be modified orally.

       17.     Each Party affirms to the other that they are represented by counsel in connection

with this proceeding and this Stipulation, that the terms are agreeable to them and that they

knowingly and freely concur in them and agree to be bound by them.

       18.     The Parties hereto consent to the entry of all orders and judgments necessary to

effectuate this stipulation and agreement.

                   [Page 6 of Stipulation Ends Here; Signatures Follow on Page       7/




                                                 6
   Case 5:18-cv-00212-gwc Document 1-12 Filed 12/07/18 Page 7 of 7
Case 18-01005 Doc          11 Filed 12/03/18 Entered                 12/03/18 16:43:57
            Desc          Main Document            Page               7 of 7



   Dated at Burlington, in the District of Vermont, this 3 rd day of December, 2018.


                                                 Respectfully submitted,

                                                 UNITED STATES OF AMERICA

                                                 CHRISTINA E. NOLAN
                                                 United States Attorney

                                       By:       I s l ~ A, 7), ~~
                                                 MELISSA A.D. RANALDO
                                                 Assistant U.S. Attorney
                                                 P.O. Box 570
                                                 Burlington VT 05402-0570
                                                 (802) 951-6725
                                                 Melissa.Ranaldo@usdoj.gov

                                                 Attorney for the SOCIAL SECURITY
                                                 ADMINSTRA TION


   Dated at Rutland, in the District of Vermont, this 3rd day of December, 2018.

                                                 BERNARD FROST, Debtor
                                                 By His Attorney

                                                 E-CONSENT WILL BE FILED
                                                 REBECCA A. RICE, ESQ.
                                                 Attorney for Bernard Frost
                                                 26 West Street, Ste. 1
                                                 Rutland, VT 05701-3274
                                                 (802) 775-2352
                                                 steeplbush@aol.com




                                             7
                   Case 5:18-cv-00212-gwc Document 1-13 Filed 12/07/18 Page 1 of 1
             Case 18-01005 Doc                 12 Filed 12/04/18 Entered                     12/04/18 09:46:19
                         Desc                 Main Document            Page                   1 of 1



                                       UNITED STATES BANKRUPTCY COURT
                                                   FOR THE
                                             DISTRICT OF VERMONT                                                     Fil~d"&Enfered
                                                                                                                     · 6!1" .   ~et.
          In Re:                                              )
                                                              )       Bankruptcy No. 18-10289-cab
          BERNARD FROST,                                      )       Chapter 7
                                    Debtor.                   )

          UNITED STATES OF AMERICA,                           )
                                                              )        Adversary No. 18-01005-cab
                                                                                                                'I       EXIIIIT



          BERNARD FROST,
                           V.
                                    Plaintiff,




                                    Defendant.
                                                              )
                                                              )
                                                              )
                                                              )
                                                              )
                                                              )
                                                                                                                ·---
                      ORDER ON STIPULATION FOR CONSENSUAL SETTLEMENT OF
                                 NON-DISCHARGEABILITY DISPUTE

                   Upon consideration of and pursuant to the Stipulation for Consensual Settlement ofNon-

          Dischargeability Dispute filed by the United States of America and the Debtor, Bernard Fros~t

          is hereby ORDERED that $19,664.40 of the debt to the United States of America, Social Security

          Administration, is hereby declared non-dischargeable pursuant to 11 U.S.C. § 523(a)(2)(A),

          notwithstanding any order of discharge entered in the above-captioned Chapter 7 case. And it is

          hereby FURTHER ORDERED that the United States is free to seek a civil judgment against the

          Debtor in the amount of $19,664.40 and may enforce such judgment in accordance with the

          agreement of the parties. Interest on any judgment entered shall also be non-dischargeable.[ii]
                IT IS FURTHER ORDERED the hearing set for December 5, 2018 is canceled.



        December 4, 2018                                      HON. COLLEEN A. BROWN
        Burlington, Vermont                                   United States Bankruptcy Judge




         ** IT IS FURTHER ORDERED the other provisions of the parties' settlement, as fully described in the
Stipulation filed On December 3, 2018 (doc.# 11), are hereby approved in their entirety.

* The United States of America filed the Stipulation for Consensual Settlement on December 3, 2018 (doc.# 11), and the Defendant, Bernard
Frost, filed electronic consent to the Stipulation the same day.
                                    Case 5:18-cv-00212-gwc Document 1-14 Filed 12/07/18 Page 1 of 1
JS 44 (Rev. 12/12)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local_ rules of_court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of m1t1atmg the CIVIi docket sheet. (SEE INSTRUCTIONS ON NEXI' PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
                                              United States of America                                                      Bernard Frost


       (b) County of Residence ofFirst Listed Plaintiff                                                             County of Residence ofFirst Listed Defendant                         Bennington County
                                    (EXCEPT IN US. PLAINTIFF CASES)                                                                                   (IN US. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

       ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Melissa A.O. Ranaldo, AUSA, U.S. Attorney's Office, P.O. Box 570,                                                 Rebecca A. Rice, Esq., 26 West Street, Ste. 1, Rutland, VT
Burlington, VT 05402, (802) 951-6725                                                                              05701-3274, (802) 775-2352


II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an ''X" in One Box for Plaintiff
                                                                                                              (For Diversity Cases Only)                                                      and One Box for Defendant)
l"(J      U.S. Government                   0 3   Federal Question                                                                     PTF              DEF                                                  PTF      DEF
               Plaintiff                            (US. Government Not a Party)                         Citizen of1bis State           O I             O     I       Inco1porated or Principal Place            O 4      0 4
                                                                                                                                                                        of Business In This State

0 2       U.S. Government                   04    Diversity                                              Citizen of Another State          0    2       0     2       Inc01porated and Principal Place           0   5    05
             Defendant                              (Indicate Citizenship ofParties in Item 111)                                                                         of Business In Another State

                                                                                                         Citizen or Subject of a           0    3       0     3       Foreign Nation                             0   6    0 6
                                                                                                           Forei Countt
IV. NATURE OF SUIT (Place an "X" in One Box Only)
I         •.   CONTRACT                      <                          TORTS                                FORFEITURE/PENALTY                 c: •' · BANKRUPTCY                                   OTHER STATUTES                I

0 110 Insurance                          PERSONAL INJURY                       PERSONAL INJURY           0 625 Drug Related Seizure             •  422 Appeal 28             use I 58        0 375 False Claims Act
0 120Marine                            0 3 IO Ai1plane                    0 365 Personal Injury -              of Property 21 USC 881            0 423 Withdrawal                            0 400 State Reapp01tionment
0 130 Miller Act                       0 3 I 5 A.itplane Product                Product Liability        0 690 Other                                   28 USC 157                            0      410 Antittust
0 140 Negotiable Instrument                       Liability               0 367 Health Care/                                                                                                 0      430 Banks and Banking
    0 150 Recovery of Overpayment       0    320 Assault, Libel &               Pharmaceutical                                                  le-    PROPER ·v RIGHTS                      0      450 Conunerce
          & Enforcement of Judgment               Slander                       Personal !njUiy                                                  0 820 Copyrights                            0      460 Depo1tation
    0 151 Medicare Act                 0     330 Federal Employers'             Product Liability                                                0 830 Patent                                0      470 Racketeer Influenced and
    0 152 Recovery of Defaulted                   Liability               0 368 Asbestos Personal                                                0 840 Trademark                                         Corrupt Organizations
          Student Loans                 0    340Marine                           Injury Product                                                                                              0      480 C onsUiner Credit
          (Excludes Veterans)           0    345 Marine Product                  Liability                               LABOR                    •· !ii:OCIAL SECUDM'Y                      0      490 Cable/Sat TV
    0 153 Recovery of Overpayment                 Liability                   PERSONAL PROPERTY 0 710 Fair Labor Standards                       0 86 I HIA ( 1395ft)                        0      850 Securities/Commodities/
          of Veteran's Benefits         0    350 Motor Vehicle            0 3 70 Other F rand                      Act                           0 862 Black Lung (923)                                  Exchange
    0 160 Stockholders' Suits           0    355 Motor Vehicle            0 371 Truth in Lending         0 720 Labor/Management                  0 863 DIWC/DIWW (405(g))                    l'!I   890 Other Statut01y Actions
    0 190 Other Contract                         Product Liability        0 380 Other Personal                    Relations                      0 864 SSID Title XVI                        0      89 I Agricultural Acts
    0 195 Contract Product Liability    0    360 Other Personal                  Property Damage         0   740 Railway Labor Act               0 865 RSI (405(g))                          0      893 Environmental Matters
    0 196 Franchise                              Injury                   0 3 85 Property Damage         0   751 Family and Medical                                                          0      895 Freedom of Information
                                        0    362 Personal Injwy -                Product Liability                Leave Act                                                                              Act
                                                 Medical Malpractice                                     0   790 Other Labor Litigation                                                      0      896 Arbitration
I       REAL PROPERTY                            CMLRIGHTS                 PRISONER PETITIONS            0   791 Employee Retirement                   FEDERAL TAX SUITS                     0      899 Administt·ative Procedme
 0 2 IO Land Condemnation               0 440 Other Civil Rights            Habeas Corpus:                       Income SecUiity Act             0 870 Taxes (U.S. Plaintiff                             Act/Review or Appeal of
    0 220 Foreclosure                   0 441 Voting                    0 463 Alien Detainee                                                                or Defendant)                                Agency Decision
    0 230 Rent Lease & Ejecttnent       0    442 Employment             0 510 Motions to Vacate                                                  0 871 IRS-111irdParty                       0      950 Constitutionality of
    0 240 Torts to Land                 0    443 Housing/                     Sentence                                                                      26    use 7609                               State Statutes
    O 245 Tort Product Liability                 Accommodations         0 530 General
    0 290 All Other Real Property       0

                                        0
                                             445 Amer. w/Disabilities - 0 535 Death Penalty
                                                 Employment               Other:
                                             446 Amer. w/Disabilities - 0 540 Mandamus & Other
                                                                                                             ·.    IMMIGRATION.< ·.
                                                                                                          0 462 Naturalization Application
                                                                                                          0 465 Other Immigration
                                                                                                                                                                   RECE~IVED
                                                 Other                    •
                                                                          550 Civil Rights                      Actions
                                        0    448 Education              0 555 Prison Condition
                                                                        0 560 Civil Detainee -                                                                                  DEC· 7 2018
                                                                              Conditions of
                                                                              Confinement                                                                        11    <°'     ..-..tl""T"M 'r"T r""' IM"T"
                                                                                                                                                              -0.v.           -ur.;;;l1T' IV I V'-'VI-,.. I
    V. ORIGIN (Placean         " X ".mOneBoxOnly)

J8t    I Original
          Proceeding
                            O 2 Removed from
                                    State Court
                                                               0     3    Remanded from
                                                                          Appellate Court
                                                                                                     0 4 Reinstated or
                                                                                                         Reopened
                                                                                                                            0 5 Transferred from
                                                                                                                                    Another District
                                                                                                                                                                      J3JJ~uhJLiglON, VT
                                                                                                                                                                                Litigation
                                                                                                                                    (specify)
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversify):
                                             42 U.S.C. Section 404
    VI. CAUSE OF ACTION                      ~-:-:---:---c---:-----------------------------
                                             Brief description of cause:
                                                 recover overpayment of SSA benefits
    VII. REQUESTED IN     0                        CHECK IF THIS IS A CLASS ACTION                           DEMAND$                                              CHECK YES only if demanded in complaint:
         COMPLAINT:                                UNDER RULE 23, F.R.Cv.P.                                       19,664.40                                       JURYDEMAND:                        0 Yes       )!(No
    VIII. RELATED CASE(S)
                                                  (See instructions):
          IF ANY                                                          JUDGE                                                                        DOCKET NUMBER
                                                                                          Ct AJTORNEY OF RECORD
                                                                               SIGNATUili;,
                                                                                          MvtiJrte R~~
      RECEIPT#                      AMOUNT                                        APPL YING IFP                                    JUDGE       Io 13                            MAG. JUDGE
                                                                                                                                                                                                    ----------
                                                                                                                                           5 ', l8·cv - 21 Z.
